19-12346-shl     Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12             Main Document
                                           Pg 1 of 57

                                           Hearing Date and Time: June 18, 2020 at 10:00 a.m.
                                               Objection Deadline: June 11, 2020 at 4:00 p.m.

Alison D. Bauer                                       Michael Licker
William F. Gray, Jr.                                  Meredith S. Parkinson
Jiun-Wen Teoh                                         James S. Fullmer
FOLEY HOAG LLP                                        FOLEY HOAG LLP
1301 Avenue of the Americas                           Seaport West
25th Floor                                            155 Seaport Boulevard
New York, New York 10019                              Boston, Massachusetts 02210
Tel: (646) 927-5500                                   Tel: (617) 832-1000
Fax: (646) 927-5599                                   Fax: (617) 832-7000

Attorneys for Liddle & Robinson, L.L.P. Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

               SECOND APPLICATION OF FOLEY HOAG LLP
  FOR INTERIM ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
              AND REIMBURSEMENT OF EXPENSES INCURRED
         AS COUNSEL TO THE DEBTOR AND DEBTOR-IN-POSSESSION
     FOR THE PERIOD FROM NOVEMBER 1, 2019 THROUGH APRIL 30, 2020

                         SUMMARY SHEET PURSUANT TO
                    UNITED STATES TRUSTEE GUIDELINES (M-447)


 Name of Applicant:                                 Foley Hoag LLP
 Authorized to Provide Services to:                 Debtor and Debtor-in-Possession
 Date of Retention:                                 October 30, 2019, nunc pro tunc
                                                    to July 22, 2019 [ECF No. 109]
 Period for Which Compensation and
 Expense Reimbursement is Sought:                   November 1, 2019 through April 30, 2020
 Amount of Interim Compensation Requested           $370,171.98
 (less discounts applied):
 Less 20% Holdback:                                 N/A
 Net of Holdback:                                   N/A
 Amount of Interim Expense Reimbursement            $4,622.06
 Requested:

B5139746.8
19-12346-shl   Doc 289    Filed 06/04/20 Entered 06/04/20 12:57:12      Main Document
                                       Pg 2 of 57

 Total Compensation and                          $374,794.04
 Expense Reimbursement Requested:
 Amount of Prior Holdback(s) Sought:             N/A

This is a/n:         monthly   X       interim     final application.




B5139746.8
        19-12346-shl          Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12                      Main Document
                                                        Pg 3 of 57


                                               Prior Monthly Fee Statements
                                             Holdback
    Fee
                 Fees           Fees        Amounts for         Total Fees       Expenses       Expenses      Expenses
 Statement                                                                                                                     Total Paid
               Requested       Allowed      First Interim         Paid           Requested      Allowed         Paid
   Period
                                             Fee Period
7/1/2019 –
7/31/2019
ECF NO. 118      $46,768.13        $0.00        $18,707.25        $28,060.88         $200.00         $0.00      $200.00         $28,260.88
8/1/2019 –
8/31/2019
ECF NO. 119     $101,189.70        $0.00        $40,475.88        $60,713.82       $3,664.15         $0.00    $3,664.15         $64,377.97
9/1/2019 –
9/30/2019
ECF NO. 134     $102,164.40        $0.00        $40,865.76        $61,298.64         $746.15         $0.00      $746.15         $62,044.79
10/1/2019 –
10/31/2019
ECF NO. 135     $174,622.95        $0.00        $69,849.18       $104,773.77       $1,775.35         $0.00    $1,775.35        $106,549.12
7/1 -10/31
Total:          $424,745.18        $0.00      $169,898.071      $254,847.112       $6,385.65         $0.00    $6,385.65        $261,232.76




        1
         This amount reflects a 40% holdback that is not allowed at this time
        2
          In response to informal objections that the U.S. Trustee raised, Foley Hoag agreed to reduce its fees by $6,902.02
        for the first interim period which reduction was applied to the fee period 7/1/2019 - 7/31/2019. Pursuant to this
        Court's Order at ECF 205, 60 percent of the fees and 100 percent of the expenses were paid subject to further
        allowance.

        B5139746.8
        19-12346-shl      Doc 289    Filed 06/04/20 Entered 06/04/20 12:57:12       Main Document
                                                  Pg 4 of 57

                               SCHEDULE OF FEES FOR THE PERIOD
                             NOVEMBER 1, 2019 THROUGH APRIL 30, 2020
                                                Hourly     Year Fee    Hourly
                          Year of    Year Fee                                       Hours
     Employee                                    Rate      Incurred     Rate                 Total Value
                         Admission   Incurred                                      Engaged
                                                 2019                   2020
Partners
Bauer, Alison D.           1996       2019      $900.00      2020       $925.00     130.5      $117,502.50
Gray Jr., William F.       1981       2019      $925.00      2020       $950.00     177.6      $164,532.50
Licker, Michael            2010       2019      $715.00      2020       $750.00      34.5       $24,744.50
Partner Totals                                                                      342.6      $306,779.50
Associates
Fullmer, James S.          2016       2019      $505.00      2020       $570.00      18.0        $9,161.50
Parkinson, Meredith S.     2011       2019      $595.00      2020       $650.00     118.5       $70,634.00
Teoh, Jiun-Wen Bob         2018       2019      $470.00      2020       $525.00      88.3       $42,700.00
Associate Totals                                                                    224.8      $122,495.50
Paralegals
Kelly, Rachel                         2019      $335.00      2020       $350.00     112.2       $38,116.50
Paralegal Totals                                                                    112.2       $38,116.50
                                                                           Total    679.6      $467,391.50
                                                          Less discounts applied              ($97,219.52)
                                                                     Total Fees                $370,171.98




        B5139746.8
19-12346-shl     Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12             Main Document
                                           Pg 5 of 57

                                           Hearing Date and Time: June 18, 2020 at 10:00 a.m.
                                               Objection Deadline: June 11, 2020 at 4:00 p.m.

Alison D. Bauer                                       Michael Licker
William F. Gray, Jr.                                  Meredith S. Parkinson
Jiun-Wen Teoh                                         James S. Fullmer
FOLEY HOAG LLP                                        FOLEY HOAG LLP
1301 Avenue of the Americas                           Seaport West
25th Floor                                            155 Seaport Boulevard
New York, New York 10019                              Boston, Massachusetts 02210
Tel: (646) 927-5500                                   Tel: (617) 832-1000
Fax: (646) 927-5599                                   Fax: (617) 832-7000

Attorneys for Liddle & Robinson, L.L.P. Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

               SECOND APPLICATION OF FOLEY HOAG LLP
  FOR INTERIM ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
              AND REIMBURSEMENT OF EXPENSES INCURRED
         AS COUNSEL TO THE DEBTOR AND DEBTOR-IN-POSSESSION
     FOR THE PERIOD FROM NOVEMBER 1, 2019 THROUGH APRIL 30, 2020

TO THE HONORABLE JUDGE SEAN H. LANE
UNITED STATES BANKRUPTCY JUDGE

        Foley Hoag LLP (“Foley Hoag”), as counsel to Liddle & Robin, L.L.P., debtor and debtor-

in-possession, submits this application for the period November 1, 2019 through April 30, 2020

(the “Second Interim Compensation Period”) for allowance of professional compensation and

reimbursement of expenses incurred, pursuant to sections 330 and 331 of title 11 of the United

States Code, 11 U.S.C. §§101, et seq. (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2016-1 of the Local Bankruptcy Rules

for the Southern District of New York (the “Local Rules”), the Amended Guidelines for Fees and


B5139746.8
19-12346-shl     Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12           Main Document
                                          Pg 6 of 57



Disbursements for Professionals in the Southern District of New York Bankruptcy Cases pursuant

to General Order M-447 (Jan. 29, 2013) (the “Local Guidelines”), and the United States Trustee

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expense Filed

under 11 U.S.C. §330, dated June 4, 2004, as amended on November 25, 2009 (the “UST

Guidelines,” and, together with the Local Guidelines, the “Fee Guidelines”), and the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals [ECF No. 48], dated September 4, 2019 (the “Interim Compensation Order”), in

connection with Foley Hoag’s representation of the Debtor in the above-captioned chapter 11 case

during the period November 1, 2019 through and including April 30, 2020 (the “Compensation

Period”). A proposed order is filed contemporaneously herewith.

        In connection with Foley Hoag’s representation of the Debtor in the above-captioned

chapter 11 case, Foley Hoag respectfully represents as follows:

                                       BACKGROUND

        1.     On July 22, 2019, the Debtor filed a voluntary petition for relief under chapter 11

of Title 11 of the Bankruptcy Code, initiating this Chapter 11 Case.

        2.     On December 23, 2019, the Motion by the United States Trustee for Region 2 for

Appointment of a Chapter 11 Trustee was granted [ECF No. 192] and on January 6, 2020 this

Court approved the Appointment of Jonathan L. Flaxer, Esq. as the Chapter 11 trustee (the

“Trustee”) [ECF No. 201]. No creditors committee has been appointed.

        3.     Additional factual background and information regarding the Debtor, including its

business operations and property management, and the events leading to this Chapter 11 Case, is

set forth in the Affidavit of Jeffrey L. Liddle Under Bankruptcy Rule 1007-2 in support of the

Debtor’s first day motions [ECF No. 2].

                                                6

B5139746.8
19-12346-shl     Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12          Main Document
                                           Pg 7 of 57



        4.     On October 30, 2019, the Court approved, effective as of July 22, 2019, the

retention of Foley Hoag LLP as counsel to the Debtor [ECF No. 109].

                                JURISDICTION AND VENUE

        5.     The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334.

        6.     Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

             FEES AND EXPENSES FOR WHICH ALLOWANCE IS SOUGHT

        7.     On September 4, 2019, the Court entered the Interim Compensation Order.

Pursuant to the Interim Compensation Order, retained professionals are authorized, inter alia, to

submit monthly statements to the Debtor’s counsel, counsel to all official committees, if any,

creditors who have made an appearance in the instant case, and the United States Trustee for

Region 2 (collectively, the “Notice Parties”), subject to a 20% holdback as to professional fees

(the “Holdback”).

        8.     During the Second Interim Compensation Period, Foley Hoag’s attorneys and

paraprofessionals expended a total of 679.6 hours for which compensation is requested. The

blended hourly rate for Foley Hoag during the Second Interim Compensation Period was $598.28

for all professionals and $656.38 for attorneys.

        9.     Foley Hoag maintains computerized records of the daily time entries completed by

all Foley Hoag attorneys and paraprofessionals. Preceding the time entries is a chart listing the

names, billing rates, and time spent by each of the attorneys and paraprofessionals rendering

services on behalf of the Debtor. In support of the Application and consistent with the Interim

Compensation Order, copies of these computerized records, together with a computer-generated
                                                   7

B5139746.8
19-12346-shl      Doc 289    Filed 06/04/20 Entered 06/04/20 12:57:12            Main Document
                                          Pg 8 of 57



detailed itemization of the expenses incurred by Foley Hoag for which reimbursement is sought,

have been furnished to the Court and the United States Trustee (and copies have been filed publicly

on the docket with the Monthly Fee Statements (defined below)).

        10.    Pursuant to the terms of the Interim Compensation Order, Foley Hoag has, to date,

submitted ten monthly statements (collectively, the “Monthly Fee Statements”).

        11.    As Counsel Financial and the Trustee had agreed to an informal standstill, Foley

Hoag withheld submission of its monthly fee statements. On May 20, 2020 Foley Hoag filed and

served the Monthly Fee Statement for the period November 1, 2019 through November 30, 2019

on the Notice Parties [ECF No. 278] requesting eighty percent (80%) of its fees, in the amount of

$134,600.40, and one hundred percent (100%) of its expenses, in the amount of $1,415.46, for a

total compensation request in the amount of $136,015.86.

        12.    On May 20, 2020 Foley Hoag filed and served the Monthly Fee Statement for the

period December 1, 2019 through December 31, 2019 on the Notice Parties [ECF No. 279]

requesting eighty percent (80%) of its fees, in the amount of $139,010.11, and one hundred percent

(100%) of its expenses, in the amount of $439.80, for a total compensation request in the amount

of $139,449.91.

        13.    On May 20, 2020 Foley Hoag filed and served the Monthly Fee Statement for the

period January 1, 2020 through January 31, 2020 on the Notice Parties [ECF No. 280] requesting

eighty percent (80%) of its fees, in the amount of $11,052.00, and one hundred percent (100%) of

its expenses, in the amount of $223.30, for a total compensation request in the amount of

$11,275.30.

        14.    On May 20, 2020 Foley Hoag filed and served the Monthly Fee Statement for the

period February 1, 2020 through February 29, 2020 on the Notice Parties [ECF No. 281] requesting


                                                8

B5139746.8
19-12346-shl     Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12            Main Document
                                          Pg 9 of 57



eighty percent (80%) of its fees, in the amount of $1,768.32, for a total compensation request in

the amount of $1,768.32. There were no expenses during the period February 1, 2020 through

February 29, 2020 for which Foley Hoag sought reimbursement.

        15.    On May 20, 2020 Foley Hoag filed and served the Monthly Fee Statement for the

period March 1, 2020 through March 31, 2020 on the Notice Parties [ECF No. 282] requesting

eighty percent (80%) of its fees, in the amount of $6,724.80, and one hundred percent (100%) of

its expenses, in the amount of $568.40, for a total compensation request in the amount of

$7,293.20.

        16.    On May 26, 2020 Foley Hoag filed and served the Monthly Fee Statement for the

period April 1, 2020 through April 30, 2020 on the Notice Parties [ECF No. 282] requesting eighty

percent (80%) of its fees, in the amount of $2,981.95, and one hundred percent (100%) of its

expenses, in the amount of $1,975.10, for a total compensation request in the amount of $4,957.05.

        17.    Pursuant to the terms of the Interim Compensation Order, Foley Hoag served a copy

of each Monthly Fee Statement, supported by time and disbursement records and a summary of

services rendered and expenses incurred, upon each of the Notice Parties (as defined in the Interim

Compensation Order) in the format specified by the Guidelines, allowing each of the Notice Parties

an opportunity to review and object to the Monthly Fee Statements.

        18.    During the roughly six-month period covered by the Second Interim Compensation

Period, Foley Hoag submitted Monthly Fee Statements for fees aggregating $370,171.98 and

expenses totaling $4,622.06. In accordance with the Interim Compensation Order, Foley Hoag

sought payment of 80% of the fees, an amount equal to $296,137.58 in the aggregate, and 100%

of the expenses covered by each Monthly Fee Statement. To date, Foley Hoag has not been paid

for its November, December, January, February, March, and April Monthly Fee Statements.


                                                9

B5139746.8
19-12346-shl     Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12          Main Document
                                         Pg 10 of 57



        19.    On June 1, 2020, Counsel Financial II LLC, LIG Capital LLC, and Counsel

Financial Holdings LLC filed and served an objection to Foley Hoag’s Notices of Monthly Fee

Statement for the Periods from November 1, 2019 through April 30, 2020 [ECF No. 288] (the

“Objection”). By the Objection, the Counsel Financial entities objected to the November,

December, January, February, March, and April Monthly Fee Statements, arguing, in part, that

payment of Foley Hoag should await the filing of a fee application and the confirmation of a plan

of reorganization.

                                   RELIEF REQUESTED

        20.    By this Application, Foley Hoag seeks an Order pursuant to sections 330 and 331

of the Bankruptcy Code, awarding Foley Hoag, on an interim basis, compensation for professional

services rendered as Debtor's counsel in the amount of $370,171.98 and reimbursement of

customary and necessary out-of-pocket expenses in the amount of $4,622.06, for a total award of

$374,794.04

        21.    The Monthly Fee Statements submitted by Foley Hoag are subject to the twenty

percent (20%) Holdback, as provided for in the Interim Compensation Order. The aggregate

amount of the Holdback during the Second Interim Compensation Period is $74,034.40 (the

“Second Interim Holdback”). To date, Foley Hoag has not been paid any of the compensation or

expenses requested by the Monthly Fee Statements. Foley Hoag therefore respectfully requests

that the Court authorize the Debtor to pay Foley Hoag 100% of the requested fees and expenses in

the amount of $370,171.98.

        22.    A summary of the total amount of time spent by each Foley Hoag attorney and

paraprofessional for this case during the Second Interim Compensation Period is attached hereto

and incorporated herein as Exhibit A.

                                               10

B5139746.8
19-12346-shl      Doc 289    Filed 06/04/20 Entered 06/04/20 12:57:12             Main Document
                                         Pg 11 of 57



        23.     A summary of Foley Hoag's expenses incurred during the Second Interim

Compensation Period, broken down by category, is attached hereto and incorporated herein as

Exhibit B.

        24.     Foley Hoag’s contemporaneous time records and expense records for the Second

Interim Compensation Period, from which the summaries described below were prepared, are

attached hereto and incorporated herein as Exhibit C.

                      SUMMARY OF LEGAL SERVICES RENDERED

        25.     The following is a summary description of the primary services rendered by Foley

Hoag during the Second Interim Compensation Period that highlights the benefits conferred upon

the Debtor and its estate and creditors. All of the professional services rendered by Foley Hoag are

set forth in the computerized time records maintained by Foley Hoag and annexed to the Monthly

Fee Statements, and the Court is respectfully referred to those records for detail of all work

performed by Foley Hoag.

        26.     Foley Hoag has rendered extensive professional services on behalf of the Debtor

during the Second Interim Compensation Period. This Chapter 11 Case has required thoughtful

effort by the attorneys and paraprofessionals of Foley Hoag as the Debtor has encountered

numerous legal and logistical challenges. Whenever possible, as demonstrated in the summary of

services below, potential disputes have been resolved, or attempted to be resolved without resort

to the Court.

        27.     During the Second Interim Compensation Period, Foley Hoag devoted a substantial

amount of time rendering legal services to the Debtor, a sampling of which are described below.

        28.     Cooperation with Chapter 11 Trustee. During the Second Interim Compensation

Period, the Trustee, Jonathan L. Flaxer, was appointed to this case. Foley Hoag worked with the

                                                11

B5139746.8
19-12346-shl      Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12              Main Document
                                           Pg 12 of 57



Trustee to transition representation of the Firm’s estate and assist in the transition of issues dealing

with the operation of the Firm. Foley Hoag met with and provided information and analysis to the

Trustee, his legal counsel and his financial advisors.

        29.    Resolution of Claims. Foley Hoag engaged major creditors, including Michael

Barr, to resolve claims. Foley Hoag’s discussions with Michael Barr resulted in a settlement

agreement, which was submitted to the Court for approval by motion [ECF No. 249] and was

subsequently approved [ECF No. 259].

        30.    Interim Compensation Applications. During the Second Interim Compensation

Period, Foley Hoag worked with the Debtor and professionals to prepare and file the Interim

Compensation applications for Foley Hoag [ECF No. 152], The Benefit Practice [ECF No. 153],

and EisnerAmper LLP [ECF No. 154].

        31.    Statements. Foley Hoag counseled and assisted EisnerAmper with the preparation

and filing of the Debtor’s monthly operating reports.

        32.    Claims Administration. During the Second Interim Compensation Period, Foley

Hoag reviewed and analyzed proofs of claim filed against the Debtor. Foley Hoag also prepared

an Application for an Order Establishing Deadline for Filing Proofs of Claim and Approving the

Form and Manner Thereof [ECF No. 161].

        33.    Case Administration. Foley Hoag prepared and filed a motion to further extend

the Debtor’s exclusive periods for filing and soliciting votes on a plan of reorganization to January

6, 2020 and March 9, 2020, respectively, which the Court granted [ECF No. 197].

        34.    Discovery Matters. During the Second Interim Compensation Period, Foley Hoag

prepared motions for Rule 2004 examination of interested parties. Foley Hoag also prepared and

defended Jeffrey Lew Liddle in depositions conducted by Counsel Financial.


                                                  12

B5139746.8
19-12346-shl      Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12              Main Document
                                          Pg 13 of 57



        35.    Plan Formation. Foley Hoag worked with Jeffrey Lew Liddle and the Trustee and

his counsel to begin the process of plan formulation and discussions about funding the estate.

        36.    Litigation Matters. In addition to the matters discussed above, Foley Hoag

rendered services for, or on behalf of, the Debtor in connection with other litigation matters during

the Second Interim Compensation Period, such as: (i) attempting to prevent a motion to convert

the Debtor’s chapter 11 case into a chapter 7 liquidation, filed by Counsel Financial; (ii) perfecting

Jeffrey Lew Liddle and the Debtor’s appeal from an adverse judgment in favor of creditor Counsel

Financial II, LLC in New York state court, a judgment which has been integrally related to issues

of CF II’s status as a creditor in this bankruptcy proceeding; and (iii) assisting the Trustee with the

perfection of an appeal in the First Department of an action against defendant Barry Willman.

        PROJECT SUMMARY AND SERVICES RENDERED BY FOLEY HOAG

        37.    A summary of Compensation Requested by Project Category, as required by the

UST Guidelines, which sets for the hours and fees billed for each project category listed below, is

attached hereto as Exhibit A.

               (a)     B100-Reporting. This category includes work on the statement of financial

        affairs, schedules, monthly operating reports, and any other accounting or reporting

        activities, and contacts with the United States Trustee not included in other categories.

        Foley Hoag has expended 12.3 hours, totaling $7,633.62, in this category.

               (b)     B110-Case Administration. This category is the “catch-all” for

        coordination and compliance activities not covered in another category. Among other

        things, this category includes numerous coordination and compliance matters, including

        contacts with the United States Trustee; the initial debtor interview and meeting of creditors

        with the United States Trustee; addressing general creditor inquiries, and multi-task

                                                  13

B5139746.8
19-12346-shl      Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12            Main Document
                                          Pg 14 of 57



        conferences, both internal and with the Debtor. Foley Hoag has expended 105.7 hours,

        totaling $51,551.37, in this category.

               (c)     B120-Asset Analysis and Recovery. This category includes the

        identification and review of potential assets including causes of action and non-litigation

        recoveries. Foley Hoag has expended 6.8 hours, totaling $3,784.86, in this category.

               (d)     B140-Relief from Stay/Adequate Protection Proceedings. This category

        includes work on matters relating to termination or continuation of the automatic stay under

        362 and motions for adequate protection. Foley Hoag has expended 1.2 hours, totaling

        $969.30, in this category.

               (e)     B160-Fee/Employment Applications. This category includes preparation

        of employment applications; motions to establish interim procedures for compensation of

        those professionals; preparation of budgets and staffing plans; and related work. Foley

        Hoag has expended 75.2 hours, totaling $29,358.54, in this category.

               (f)     B170 Fee/Employment Objections. This category includes review of and

        objections to the employment and fee applications of others. Foley Hoag has expended 3.1

        hours, totaling $1,695.60, in this category.

               (g)     B190-Other Contested Matters. This category includes analysis and

        preparation of all other motions, opposition to motions and reply memoranda in support of

        motions (other than contract assumption or rejection motions). Foley Hoag has expended

        416.7 hours, totaling $244,930.68, in this category.

               (h)     B210-Business Operations. This category includes issues related to the

        opening of the debtor-in-possession account. Foley Hoag has expended 0.6 hours, totaling

        $254.52, in this category.


                                                 14

B5139746.8
19-12346-shl      Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12          Main Document
                                           Pg 15 of 57



               (i)       B230-Financing/Cash Collateral. This category includes negotiations,

        communications, drafting, preparing for and attending cash collateral hearings, and other

        work on matters under 11 U.S.C. §§ 361, 363, and 364, including cash collateral and

        secured claims and loan document analysis, all of which are described in more detail above.

        Foley Hoag has expended 14.2 hours, totaling $8,669.52, in this category.

               (j)       B240-Tax Issues. This category includes analysis and advice regarding tax-

        related issues. Foley Hoag has expended 0.2 hours, totaling $136.80, in this category.

               (k)       B310-Claims Administration and Objections. This category includes

        work on specific claim inquiries, bar date motions, and analyses, as well as objections to

        and allowances of claims. Foley Hoag has expended 24.4 hours, totaling $11,262.15, in

        this category.

               (l)       B320-Plan and Disclosure Statement (including Business Plan). This

        category includes formulation, presentation and confirmation; compliance with the plan

        confirmation order, related orders and rules; and disbursement and case closing activities,

        except those related to the allowance of and objections to claims. To date, Foley Hoag has

        expended 10.8 hours, totaling $5,487.30, in this category

               (m)       B4420 Restructurings.        This category includes work related to the

        Debtor’s status as a partnership under New York law. Foley Hoag has expended 4.3 hours,

        totaling $2,681.28, in this category.

               (n)       L450 Trial and Hearing Attendance. This category includes work related

        to attending hearings on behalf to the Debtor. Foley Hoag has expended 4.1 hours, totaling

        $1,756.44, in this category.




                                                 15

B5139746.8
19-12346-shl     Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12             Main Document
                                          Pg 16 of 57



                        REQUEST FOR INTERIM COMPENSATION

        38.    Section 331 of the Bankruptcy Code provides for compensation of professionals

and incorporates the substantive standards of section 330 to govern the Court’s award of such

compensation. 11 U.S.C. § 331. Section 330 provides that a Court may award a professional

employed under section 327 of the Bankruptcy Code “reasonable compensation for actual,

necessary services rendered [and] reimbursement for actual, necessary expenses.” 11 U.S.C. §

330(a)(1). Section 330 also sets forth the criteria for the award of such compensation and

reimbursement:

        39.    In determining the amount of reasonable compensation to be awarded to [a]

professional person, the court shall consider the nature, the extent, and the value of such services,

taking into account all relevant factors, including –

               (a)     the time spent on such services;

               (b)     the rates charged for such services;

               (c)     whether the services were necessary to the administration of, or beneficial

                       at the time at which the service was rendered toward the completion of, a

                       case under this title;

               (d)     whether the services were performed within a reasonable amount of time

                       commensurate with the complexity, importance, and nature of the problem,

                       issue, or task addressed;

               (e)     with respect to a professional person, whether the person is board certified

                       or otherwise has demonstrated skill and experience in the bankruptcy field;

                       and




                                                   16

B5139746.8
19-12346-shl       Doc 289    Filed 06/04/20 Entered 06/04/20 12:57:12           Main Document
                                          Pg 17 of 57



                (f)    whether the compensation is reasonable based on the customary

                       compensation charged by comparably skilled practitioners in cases other

                       than cases under this title.

Id. § 330(a)(3).

          40.   Foley Hoag respectfully submits that the professional services rendered for and on

behalf of the Debtor were necessary and reasonable, and serve to preserve and maximize value for

the benefit of the Debtor’s estate. The compensation requested herein is extremely reasonable in

light of the nature, extent, and value of the services rendered to the Debtor.

          41.   Compensation for the foregoing services as requested is commensurate with the

complexity, importance, and nature of the problems, issues, and tasks involved. The fees sought

by Foley Hoag in this Application are commensurate with fees awarded to Foley Hoag in other

cases and the fees charged by comparable law firms. See In re First Colonial Corporation of

America, 544 F.2d 1291 (5th Cir. 1977), reh’g denied, 547 F.2d 573, cert. denied, 431 U .S. 904

(1977).

          42.   Further, Foley Hoag assigned the work performed in this case to attorneys and

paraprofessionals having the experience and specialization to perform the services required

efficiently and properly. The attorneys and paraprofessionals providing the services for which

compensation is sought, specialize in the fields of debtor and creditor rights, bankruptcy and

litigation. Moreover, Foley Hoag, as a general practice, seeks to use the services of

paraprofessionals and legal assistants supervised by attorneys whenever appropriate to limit costs

and more efficiently utilize the services of attorneys. Foley Hoag has followed this practice with

respect to the services rendered to the Debtor. Finally, in rendering services to and on behalf of




                                                  17

B5139746.8
19-12346-shl     Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12            Main Document
                                          Pg 18 of 57



the Debtor, Foley Hoag took every care to provide the legal services as efficiently as possible and

to avoid duplication of services.

        43.    In sum, the services rendered by Foley Hoag were necessary and beneficial to the

Debtor and the Debtor’s estate and were performed in a timely manner commensurate with the

complexity, importance, and nature of the issues involved. Accordingly, approval of the

compensation for professional services and reimbursement of expenses sought herein is

warranted.

                   ACTUAL AND NECESSARY EXPENSES INCURRED

        44.    As set forth in Exhibit B hereto, in providing professional services during the

Second Interim Compensation Period, Foley Hoag has incurred costs and expenses in the amount

of $4,622.06. These expenses are reasonable and necessary and were essential to the overall

administration of Foley Hoag’s representation as counsel to the Debtor in this Case.

                  CUSTOMARY AND COMPARABLE COMPENSATION

        45.    Pursuant to the Fee Guidelines and the Retention Order, Foley Hoag hereby

represents that it increased professional fee rates effective as of January 1, 2020, as described in

the Declaration of William F. Gray, Jr. Regarding Rate Increase of Foley Hoag LLP [ECF No.

216].

        46.    The blended hourly rate for Foley Hoag's timekeepers on this Application is

$570.78.

        47.    The blended hourly rate for Foley Hoag's domestic timekeepers firm-wide

is $604.69

        48.    Further, pursuant to the Fee Guidelines, Foley Hoag discloses the following

blended hourly rates by category of timekeeper:
                                                18

B5139746.8
19-12346-shl        Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12             Main Document
                                          Pg 19 of 57



                                    Title                Year-to-Date
                                   Partner                  $778.56
                                  Associate                 $532.98
                                  Paralegal                 $293.15



        47.     As set forth in the Certification of William F. Gray, Jr., annexed hereto as Exhibit

D, Foley Hoag believes that this Application is in compliance with Fee Guidelines.

        48.     No prior application has been made to this or any other Court for the relief requested

herein for the Second Interim Compensation Period, nor has any payment been received by Foley

Hoag on account of the legal services rendered in connection therewith, except as set forth herein.

In addition, none of the requested fees and expenses are to be shared by Foley Hoag with any other

party, nor are these or any other fees and expenses subject to a sharing agreement between Foley

Hoag and any third party.

                                              NOTICE

        49.     Notice of this Application has been provided to the Notice Parties, in accordance

with the Interim Compensation Order. In light of the nature of the relief requested, the Debtor

respectfully submits that no further notice is necessary.

                                      NO PRIOR REQUEST

        50.     Foley Hoag has not previously sought the relief requested herein from this or

any other court.

WHEREFORE, Foley Hoag respectfully requests that this Court enter an order:

              (i)       approving the allowance, on an interim basis, of compensation for

                        professional services rendered to the Debtor during the Second Interim


                                                 19

B5139746.8
19-12346-shl         Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12             Main Document
                                           Pg 20 of 57



                         Compensation Period in the amount of $370,171.98, which represents one-

                         hundred percent (100%) of the total compensation for professional services

                         rendered during the Second Interim Compensation Period;

             (ii)        approving the allowance, on an interim basis, of the actual and necessary

                         expenses incurred in the amount of $4,622.06 for the Second Interim

                         Compensation Period; authorizing and directing the Debtor to pay Foley

                         Hoag 100% of its requested fees and expenses in the amount of

                         $374,794.04; and

             (iii)       granting such other and further relief as this Court deems just and proper.



Dated: June 4, 2020                                    FOLEY HOAG LLP
New York, New York



                                                       By: /s/ William F. Gray, Jr.
                                                       William F. Gray, Jr.
                                                       Alison D. Bauer
                                                       Jiun-Wen Bob Teoh
                                                       1301 Avenue of the Americas, 25th Floor
                                                       New York, New York 10019
                                                       wgray@foleyhoag.com
                                                       abauer@foleyhoag.com
                                                       jteoh@foleyhoag.com
                                                       Tel: (646) 927-5500
                                                       Fax: (646) 927-5599

                                                       Michael Licker
                                                       Meredith S. Parkinson
                                                       James S. Fullmer
                                                       Seaport West
                                                       155 Seaport Boulevard
                                                       Boston, Massachusetts 02210
                                                       mlicker@foleyhoag.com
                                                       mparkinson@foleyhoag.com
                                                       jfullmer@foleyhoag.com

                                                  20

B5139746.8
19-12346-shl   Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12      Main Document
                                     Pg 21 of 57



                                             Tel: (617) 832-1000
                                             Fax: (617) 832-7000

                                             Attorneys for Jeffrey Lew Liddle
                                             Debtor and Debtor-in-Possession




                                        21

B5139746.8
19-12346-shl   Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12   Main Document
                                     Pg 22 of 57



                                   EXHIBIT A

                SUMMARY OF HOURLY FEES FOR THE PERIOD
                 NOVEMBER 1, 2019 THROUGH APRIL 30, 2020
          19-12346-shl      Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12     Main Document
                                                  Pg Hoag
                                                Foley 23 ofLLP
                                                            57
                                  Hours Worked by Task Code on 36355.00002
                                   Entries Billed November 2019 - April 2020
Task                                                                           Hours Billed       Amount
B100.B120       Asset Analysis and Recovery                                             6.8     $3,784.86
B200.B210       Business Operations                                                     0.6       $254.52
B100.B110       Case Administration                                                  105.7     $51,551.37
B300.B310       Claims Administration and Objections                                   24.4    $11,262.15
B100.B160       Fee/Employment Applications                                            75.2    $29,358.54
B100.B170       Fee/Employment Objections                                               3.1     $1,695.60
B200.B230       Finance/Cash Collateral                                                14.2     $8,669.52
B100.B190       Other Contested Matters (excluding assumption/rejection              416.7    $244,930.68
                motions)
B300.B320       Plan and Disclosure Statement (including Business Plan)                10.8     $5,487.30
B100.B140       Relief from Stay/Adequate Protection Proceedings                        1.2       $969.30
B100.20         Reporting                                                              12.3     $7,633.62
B400.B420       Restructurings                                                          4.3     $2,681.28
B200.B240       Tax Issues                                                              0.2       $136.80
L400.L450       Trial and Hearing Attendance                                            4.1     $1,756.44
Total:                                                                               679.6    $370,171.98




                                                    Page 1 of 24
                                                                                        5/29/2020 11:05:02 AM
           19-12346-shl         Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12           Main Document
                                                      Pg 24 of 57
                                                       Foley Hoag LLP
                                 Hours Billed by Task Code and Timekeeper on 36355.00002
                                         Entries Billed November 2019 - April 2020
Employee                                                                                   Hours Billed        Amount
B100.20 Reporting
3152     Bauer, Alison D.                                                                           4.5       $3,142.80
2653     Fullmer, James S.                                                                          0.3        $109.08
3153     Gray Jr., William F.                                                                       4.2       $3,080.25
3218     Kelly, Rachel                                                                              1.0        $241.20
3116     Parkinson, Meredith S.                                                                     2.3       $1,060.29
B100.20 Reporting Total:                                                                           12.3       $7,633.62
B100.B110 Case Administration
3152     Bauer, Alison D.                                                                          14.8     $10,321.20
2653     Fullmer, James S.                                                                          3.2       $1,336.23
3153     Gray Jr., William F.                                                                      17.4     $12,961.80
3218     Kelly, Rachel                                                                             34.0       $9,435.42
2187     Licker, Michael                                                                            4.4       $2,676.96
3116     Parkinson, Meredith S.                                                                    25.4     $12,299.76
3232     Teoh, Jiun-Wen Bob                                                                         6.5       $2,520.00
B100.B110 Case Administration Total:                                                             105.7      $51,551.37
B100.B120 Asset Analysis and Recovery
3152     Bauer, Alison D.                                                                           0.8        $648.00
3153     Gray Jr., William F.                                                                       1.4       $1,091.25
3116     Parkinson, Meredith S.                                                                     4.6       $2,045.61
B100.B120 Asset Analysis and Recovery Total:                                                        6.8       $3,784.86
B100.B140 Relief from Stay/Adequate Protection Proceedings
3153     Gray Jr., William F.                                                                       1.1        $915.75
3116     Parkinson, Meredith S.                                                                     0.1         $53.55
B100.B140 Relief from Stay/Adequate Protection Proceedings Total:                                   1.2        $969.30
B100.B160 Fee/Employment Applications
3152     Bauer, Alison D.                                                                           4.9       $3,810.60
2653     Fullmer, James S.                                                                          0.5        $181.80
3153     Gray Jr., William F.                                                                       2.9       $2,095.65
3218     Kelly, Rachel                                                                             39.7     $11,384.55
2187     Licker, Michael                                                                            0.4        $205.92
3116     Parkinson, Meredith S.                                                                    19.3       $9,082.80
3232     Teoh, Jiun-Wen Bob                                                                         7.5       $2,597.22
B100.B160 Fee/Employment Applications Total:                                                       75.2     $29,358.54
B100.B170 Fee/Employment Objections
3152     Bauer, Alison D.                                                                           1.7       $1,166.40
3232     Teoh, Jiun-Wen Bob                                                                         1.4        $529.20
B100.B170 Fee/Employment Objections Total:                                                          3.1       $1,695.60
B100.B190 Other Contested Matters (excluding assumption/rejection motions)
3152     Bauer, Alison D.                                                                          93.7     $66,160.80


                                                       Page 2 of 24
                                                                                                  5/29/2020 11:05:02 AM
           19-12346-shl         Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12         Main Document
                                                      Foley Hoag LLP
                                                        Pg 25 of 57
                                 Hours Billed by Task Code and Timekeeper on 36355.00002
                                          Entries Billed November 2019 - April 2020
Employee                                                                                   Hours Billed        Amount
B100.B190 Other Contested Matters (excluding assumption/rejection motions)
2653     Fullmer, James S.                                                                         13.4       $4,923.72
3153     Gray Jr., William F.                                                                    144.2     $105,506.55
3218     Kelly, Rachel                                                                             35.6       $9,488.16
2187     Licker, Michael                                                                           29.7     $16,953.75
3116     Parkinson, Meredith S.                                                                    43.6     $20,691.72
3232     Teoh, Jiun-Wen Bob                                                                        56.5     $21,205.98
B100.B190 Other Contested Matters (excluding assumption/rejection motions)                       416.7     $244,930.68
Total:
B200.B210 Business Operations
2653     Fullmer, James S.                                                                          0.6        $254.52
B200.B210 Business Operations Total:                                                                0.6        $254.52
B200.B230 Finance/Cash Collateral
3152     Bauer, Alison D.                                                                           5.3       $4,017.60
3153     Gray Jr., William F.                                                                       2.3       $1,665.00
3218     Kelly, Rachel                                                                              0.6        $180.90
3116     Parkinson, Meredith S.                                                                     6.0       $2,806.02
B200.B230 Finance/Cash Collateral Total:                                                           14.2       $8,669.52
B200.B240 Tax Issues
3153     Gray Jr., William F.                                                                       0.2        $136.80
B200.B240 Tax Issues Total:                                                                         0.2        $136.80
B300.B310 Claims Administration and Objections
3152     Bauer, Alison D.                                                                           0.7        $453.60
3153     Gray Jr., William F.                                                                       2.6       $2,097.90
3116     Parkinson, Meredith S.                                                                    12.1       $5,622.75
3232     Teoh, Jiun-Wen Bob                                                                         9.0       $3,087.90
B300.B310 Claims Administration and Objections Total:                                              24.4     $11,262.15
B300.B320 Plan and Disclosure Statement (including Business Plan)
3152     Bauer, Alison D.                                                                           1.5       $1,215.00
3153     Gray Jr., William F.                                                                       1.3        $933.75
3218     Kelly, Rachel                                                                              1.3        $391.95
3116     Parkinson, Meredith S.                                                                     1.0        $535.50
3232     Teoh, Jiun-Wen Bob                                                                         5.7       $2,411.10
B300.B320 Plan and Disclosure Statement (including Business Plan) Total:                           10.8       $5,487.30
B400.B420 Restructurings
3152     Bauer, Alison D.                                                                           2.6       $2,106.00
3232     Teoh, Jiun-Wen Bob                                                                         1.7        $575.28
B400.B420 Restructurings Total:                                                                     4.3       $2,681.28




                                                        Page 3 of 24
                                                                                                  5/29/2020 11:05:02 AM
           19-12346-shl     Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12         Main Document
                                                  Foley Hoag LLP
                                                    Pg 26 of 57
                             Hours Billed by Task Code and Timekeeper on 36355.00002
                                      Entries Billed November 2019 - April 2020
Employee                                                                               Hours Billed        Amount
L400.L450 Trial and Hearing Attendance
3116     Parkinson, Meredith S.                                                                 4.1       $1,756.44
L400.L450 Trial and Hearing Attendance Total:                                                   4.1       $1,756.44

Grand Total:                                                                                 679.6     $370,171.98




                                                    Page 4 of 24
                                                                                              5/29/2020 11:05:02 AM
19-12346-shl   Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12   Main Document
                                     Pg 27 of 57



                                   EXHIBIT B

                  SUMMARY OF EXPENSES FOR THE PERIOD
                  NOVEMBER 1, 2019 THROUGH APRIL 30, 2020
19-12346-shl   Doc 289       Filed 06/04/20 Entered 06/04/20 12:57:12   Main Document
                                         Foley Hoag LLP
                                           Pg 28 of 57
                           Costs Incurred by Cost Code on 36355.00002
                            Entries Billed November 2019 - April 2020
Cost Code                                                                 Costs Billed
200            Air Fare                                                       $336.11
312            Computer Research, PACER                                       $193.00
005            Conference Call                                                $184.00
027            Courier Services                                               $130.00
100            Document Preparation                                         $3,692.10
029            Express Delivery (FEDEX)                                        $33.92
111            Filing & Recording Fees                                     ($1,441.50)
055            In-House B&W Printing - Outsourced                             $183.80
206            Meals                                                          $140.02
112            Official Fees and Costs                                         $15.00
113            Outside Professional Fees                                      $902.80
201            Taxi Fare                                                       $16.80
205            Train Fare                                                     $174.00
211            Uber Service                                                    $62.01
Total:                                                                      $4,622.06




                                           Page 1 of 5
                                                                             6/1/2020 3:06:16 PM
      19-12346-shl       Doc 289    Filed 06/04/20 Entered 06/04/20 12:57:12       Main Document
                                                Pg 29 of 57
                                              Foley Hoag LLP
                       Costs Incurred by Cost Code and Timekeeper on 36355.00002
                                Entries Billed November 2019 - April 2020
Employee                                                                              Costs Billed
005    Conference Call
3152       Bauer, Alison D.                                                               ($44.00)
3116       Parkinson, Meredith S.                                                         $228.00
005    Conference Call Total:                                                             $184.00
027    Courier Services
3152       Bauer, Alison D.                                                               $130.00
027    Courier Services Total:                                                            $130.00
029    Express Delivery (FEDEX)
3218       Kelly, Rachel                                                                   $33.92
029    Express Delivery (FEDEX) Total:                                                     $33.92
055    In-House B&W Printing - Outsourced
3218       Kelly, Rachel                                                                  $183.80
055    In-House B&W Printing - Outsourced Total:                                          $183.80
100    Document Preparation
3218       Kelly, Rachel                                                                $3,692.10
100    Document Preparation Total:                                                      $3,692.10
111    Filing & Recording Fees
3003       Clapp, Helen                                                                   $253.00
3153       Gray Jr., William F.                                                        ($1,694.50)
111    Filing & Recording Fees Total:                                                  ($1,441.50)
112    Official Fees and Costs
3177       Rosehill, Phillip                                                               $15.00
112    Official Fees and Costs Total:                                                      $15.00
113    Outside Professional Fees
3152       Bauer, Alison D.                                                                $44.00
3218       Kelly, Rachel                                                                  $779.60
3177       Rosehill, Phillip                                                               $79.20
113    Outside Professional Fees Total:                                                   $902.80
200    Air Fare
3116       Parkinson, Meredith S.                                                         $336.11
200    Air Fare Total:                                                                    $336.11
201    Taxi Fare
3152       Bauer, Alison D.                                                                $16.80
201    Taxi Fare Total:                                                                    $16.80
205    Train Fare
3116       Parkinson, Meredith S.                                                         $174.00
205    Train Fare Total:                                                                  $174.00




                                                Page 2 of 5
                                                                                        6/1/2020 3:06:16 PM
      19-12346-shl     Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12       Main Document
                                            Foley Hoag LLP
                                               Pg 30 of 57
                      Costs Incurred by Cost Code and Timekeeper on 36355.00002
                                  Entries Billed November 2019 - April 2020
Employee                                                                             Costs Billed
206    Meals
3218       Kelly, Rachel                                                                 $140.02
206    Meals Total:                                                                      $140.02
211    Uber Service
3153       Gray Jr., William F.                                                           $62.01
211    Uber Service Total:                                                                $62.01
312    Computer Research, PACER
2701       Bennett, Sarah S.                                                             $193.00
312    Computer Research, PACER Total:                                                   $193.00

Grand Total:                                                                           $4,622.06




                                                  Page 3 of 5
                                                                                       6/1/2020 3:06:16 PM
19-12346-shl   Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12   Main Document
                                     Pg 31 of 57



                                   EXHIBIT C

          DETAILED TIME AND EXPENSE RECORDS FOR THE PERIOD
                NOVEMBER 1, 2019 THROUGH APRIL 30, 2020
             19-12346-shl         Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12                               Main Document
                                                           Pg 32
                                                          Foley    ofLLP
                                                                Hoag  57
                                                  Hours Billed by Task Code on 36355.00002
                                                  Entries Billed November 2019 - April 2020
Attorney                          Work Date                                                                        Narrative    Hours Billed    Amount

Reporting (B100.20)

315 Bauer, Alison D.                   11/5/2019 Attention to communications to and from Wander regarding monthly                        0.1     $81.00
2                                                operating reports and emails to and from A. Akinrinade re same.
315 Bauer, Alison D.                  11/10/2019 Emails to and from A. Akinrinade re monthly operating reports.                          0.3    $243.00
2
315 Bauer, Alison D.                  11/14/2019 Attention to D. Wander requests regarding MORs.                                         0.3    $243.00
2
311 Parkinson, Meredith S.            11/14/2019 Discuss monthly operating reports with EisnerAmper and A. Bauer in                      0.7    $374.85
6                                                response to CF inquiry regarding EisnerAmper fee applications.
315 Bauer, Alison D.                  11/14/2019 Confer with Akinrinade and Parkinson regarding MORs.                                    0.7    $567.00
2
315 Gray Jr., William F.              11/12/2019 Confer with Adeola re monthly operating reports and tax return issues;                  0.8    $666.00
3                                                confer with R. Lynne re preparation of tax returns.
315 Gray Jr., William F.              11/13/2019 Coordinate with Lynne, Crevani and EisnerAmper re preparation of                        0.5    $416.25
3                                                monthly operating reports and tax returns.
315 Gray Jr., William F.              11/13/2019 Review monthly operating reports with Adeola.                                           0.4    $333.00
3
315 Bauer, Alison D.                   12/3/2019 Review MORS for July - October and draft questions to accountant (.3);                  0.7    $453.60
2                                                conference calls with A. Akinrinade (.3); call with Fullmer & R. Kelly re
                                                 filing and distribution (.1).
265 Fullmer, James S.                  12/3/2019 Attention to filing of monthly operating reports.                                       0.1     $36.36
3
265 Fullmer, James S.                  12/3/2019 Call with A. Bauer and R. Kelly regarding filing of monthly operating                   0.1     $36.36
3                                                reports.
315 Gray Jr., William F.               12/3/2019 Review filing of Monthly Operating Reports; review questions from                       1.3    $865.80
3                                                Counsel Financial's counsel re redactions and other issues re firm
                                                 accounting.
265 Fullmer, James S.                 12/10/2019 Call with A. Bauer regarding monthly operating reports.                                 0.1     $36.36
3
321 Kelly, Rachel                      12/3/2019 File monthly operating reports to docket; Call and emails with A. Bauer                 1.0    $241.20
8                                                and J. Fullmer re same; service of same
311 Parkinson, Meredith S.            12/12/2019 Call with EisnerAmper, W. Gray and A. Bauer regarding accounts                          0.5    $214.20
6                                                receivable reconciliation and amended MORs.
311 Parkinson, Meredith S.            12/13/2019 Call with A. Bauer to discuss response to Counsel Financial regarding                   0.8    $342.72
6                                                statement redactions (.3); prepare and send response to Counsel
                                                 Financial re same (.5).
311 Parkinson, Meredith S.            12/10/2019 Correspondence with team re changes to AR in MORs.                                      0.3    $128.52
6
315 Bauer, Alison D.                  12/16/2019 Call with A. Akinrinade, W. Gray and M. Parkinson on MORs; (1.0);                       1.3    $842.40
2                                                follow up on proposed language (.3).
315 Gray Jr., William F.              12/12/2019 Review revisions to MORs re accounts receivable issue.                                  0.8    $532.80
3
315 Bauer, Alison D.                   12/9/2019 Work on issues related to MORs.                                                         0.3    $194.40
2
315 Bauer, Alison D.                  12/10/2019 Call with Fullmer and work on MOR issues.                                               0.2    $129.60
2
315 Bauer, Alison D.                  12/13/2019 Attention to Counsel Financial questions re MORs, bank accounts and                     0.6    $388.80
2                                                reporting issues.
315 Gray Jr., William F.              12/16/2019 Work on revised MOR regarding accounts receivable reconciliation                        0.4    $266.40
3                                                matter; discussions with A. Bauer re same.
Reporting Total:                                                                                                                        12.3   $7,633.62

Case Administration (B100.B110)

265 Fullmer, James S.                  11/1/2019 Attention to case administration matters.                                               1.2    $545.40
3
315 Bauer, Alison D.                   11/4/2019 Call with J. Fullmer on master service list.                                            0.1     $81.00
2
321 Kelly, Rachel                      11/1/2019 Emails with A. Bauer, W. Gray, and J. Fullmer re notice of rate                         0.4    $120.60
8                                                increases; update internal calendar re same.



                                                                  Page 5 of 24
                                                                                                                               5/29/2020 11:05:02 AM
             19-12346-shl
265 Fullmer, James S.
                             Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12
                                  11/4/2019 Attention to case administration matters.
                                                                                                                 Main Document
                                                                                                                           0.4            $181.80
3                                                          Pg 33 of 57
265 Fullmer, James S.             11/5/2019 Call with A. Bauer regarding case administration issue.                                0.1     $45.45
3
323 Teoh, Jiun-Wen Bob            11/4/2019 Researched Judge Lane's local rules and reviewed case management                       0.4    $169.20
2                                           order to discern procedure for evidentiary hearing.
315 Bauer, Alison D.              11/8/2019 Review and revise pleadings to be filed and emails to R. Kelly re same.                0.2    $162.00
2
311 Parkinson, Meredith S.        11/7/2019 Additional research re evidentiary hearings on conversion motions and                  3.1   $1,660.05
6                                           draft summary of same for W. Gray.
311 Parkinson, Meredith S.        11/5/2019 Research re bad faith filings and cause for conversion or dismissal.                   3.5   $1,874.25
6
321 Kelly, Rachel                 11/8/2019 Emails with A. Bauer and J. Fullmer re certificates of service (.2); revise            1.1    $331.65
8                                           certificates and file to docket (.9).
321 Kelly, Rachel                 11/7/2019 Draft and circulate certificates of service; revise per prior and updated              1.0    $301.50
8                                           service lists
321 Kelly, Rachel                 11/7/2019 Draft certificate of service and confer with J. Fullmer re same                        0.5    $150.75
8
218 Licker, Michael              11/12/2019 Telephone conference with A. Bauer regarding case lists (0.1); attend                  1.3    $836.55
7                                           team meeting strategy meeting (1.2).
315 Bauer, Alison D.             11/12/2019 Team meeting.                                                                          1.3   $1,053.00
2
321 Kelly, Rachel                11/12/2019 Team meeting re case status                                                            1.3    $391.95
8
323 Teoh, Jiun-Wen Bob           11/12/2019 Team meeting to discuss ongoing issues                                                 1.3    $549.90
2
315 Gray Jr., William F.         11/12/2019 Work on agenda on ongoing matters.                                                     0.4    $333.00
3
315 Gray Jr., William F.         11/12/2019 Liddle team meeting.                                                                   1.3   $1,082.25
3
311 Parkinson, Meredith S.       11/12/2019 Attend team meeting.                                                                   1.3    $696.15
6
311 Parkinson, Meredith S.       11/12/2019 Review CMO re page limits for pleadings.                                               0.3    $160.65
6
321 Kelly, Rachel                11/12/2019 Emails re transcripts of 341 meetings.                                                 0.2     $60.30
8
321 Kelly, Rachel                11/14/2019 Arrange payment for 7/29 hearing transcript                                            0.2     $60.30
8
315 Bauer, Alison D.             11/15/2019 Attention to adjourned matters and notices and stipulations thereto.                   0.7    $567.00
2
321 Kelly, Rachel                11/14/2019 Update internal calendar with new objection and hearing deadlines per                  0.5    $150.75
8                                           recently filings
321 Kelly, Rachel                11/18/2019 Draft and circulate certificate of service; file to docket                             1.2    $361.80
8
315 Bauer, Alison D.             11/20/2019 Attention to chapter 11 trustee/conversion issues.                                     0.1     $81.00
2
265 Fullmer, James S.            11/20/2019 Call with A. Bauer regarding case administration matters.                              0.1     $45.45
3
315 Bauer, Alison D.             11/20/2019 Team meeting.                                                                          1.9   $1,539.00
2
218 Licker, Michael              11/20/2019 Attend team strategy meeting.                                                          1.9   $1,222.65
7
321 Kelly, Rachel                11/20/2019 Team status meeting                                                                    1.9    $572.85
8
321 Kelly, Rachel                11/20/2019 Prepare and circulate draft agenda for upcoming omnibus hearing                        1.5    $452.25
8
321 Kelly, Rachel                11/20/2019 Update and circulate agenda for team meeting                                           0.5    $150.75
8
265 Fullmer, James S.            11/25/2019 Call with A. Bauer regarding omnibus hearing.                                          0.1     $45.45
3
323 Teoh, Jiun-Wen Bob           11/20/2019 Team meeting with W Gray, A Bauer, M Licker, M Parkinson and R                         1.9    $803.70
2                                           Kelly.
311 Parkinson, Meredith S.       11/20/2019 Review status of agenda items from previous team meeting (.3); Attend                  2.2   $1,178.10
6                                           team meeting (1.9).




                                                              Page 6 of 24
                                                                                                                          5/29/2020 11:05:02 AM
             19-12346-shl
311 Parkinson, Meredith S.
                             Doc 11/22/2019
                                 289 Filed      06/04/20 Entered 06/04/20 12:57:12
                                            Research re consequences of potential chapter 7 conversion
                                                                                                                  Main Document
                                                                                                                            1.4            $749.70
6                                                         Pg 34 of 57
311 Parkinson, Meredith S.         11/20/2019 Review Dewey docket and pull precedents for plan, DS, and bar date                    0.4    $214.20
6                                             filings.
311 Parkinson, Meredith S.         11/22/2019 Review final agenda for 11/26 hearing for filing.                                     0.2    $107.10
6
315 Gray Jr., William F.           11/19/2019 Work on structuring of a Chapter 11 plan; look at issues re classification            1.6   $1,332.00
3                                             system, feasibility of payouts, etc.
315 Gray Jr., William F.           11/19/2019 Confer with Jeffrey Liddle re settlement of actions and collection of                 0.5    $416.25
3                                             actions for funding of the estate and reorganization plan.
315 Gray Jr., William F.           11/20/2019 Update case status memorandum; brief client re all outstanding matters                0.5    $416.25
3                                             re case.
315 Gray Jr., William F.           11/20/2019 Team meeting to discuss opposition to conversion motion, plan                         1.3   $1,082.25
3                                             formation and status update on various matters.
315 Gray Jr., William F.           11/23/2019 Conference with client re conversion motion; review of affidavit in                   2.0   $1,665.00
3                                             opposition to conversion motion; review of handling of appellate matter
                                              before J. Rakoff; review of handling of perfection of appeal in the 4th
                                              Dept.; review of collection actions in the Innucci and Rotger matters;
                                              review of other pending matters.
321 Kelly, Rachel                  11/19/2019 Retrieve and circulate recently entered Orders                                        0.2     $60.30
8
321 Kelly, Rachel                  11/20/2019 Review and document all motions and objections filed by Counsel                       0.4    $120.60
8                                             Financial
321 Kelly, Rachel                  11/20/2019 File EisnerAmper monthly fee statement to docket; service of same                     0.4    $120.60
8
321 Kelly, Rachel                  11/21/2019 Revise and circulate agenda for upcoming hearing                                      0.5    $150.75
8
321 Kelly, Rachel                  11/21/2019 Call to chambers re entry of pending 2004 motion orders                               0.1     $30.15
8
321 Kelly, Rachel                  11/21/2019 Prepare hearing binder for A. Bauer; email same to J. Fullmer                         0.6    $180.90
8
321 Kelly, Rachel                  11/22/2019 Finalize and file hearing agenda; service of same                                     1.0    $301.50
8
321 Kelly, Rachel                  11/25/2019 Revise binder for A. Bauer; prepare binder for W. Gray                                1.5    $452.25
8
321 Kelly, Rachel                  11/25/2019 Prepare amended agenda to incorporate recent filings; file to docket;                 1.5    $452.25
8                                             service of same.
311 Parkinson, Meredith S.         11/26/2019 Revise proposed orders for cash collateral and exclusivity and send to                0.4    $214.20
6                                             A. Bauer and R. Kelly for filing.
321 Kelly, Rachel                  11/26/2019 Calls to and from court re hearing                                                    0.3     $90.45
8
321 Kelly, Rachel                  11/27/2019 Calls with chambers re entering orders on the docket                                  0.3     $90.45
8
321 Kelly, Rachel                  11/27/2019 Emails with A. Bauer and M. Parkinson re proposed orders; email same                  0.6    $180.90
8                                             to chambers.
321 Kelly, Rachel                  11/27/2019 Update internal calendar                                                              0.5    $150.75
8
315 Bauer, Alison D.                12/4/2019 Discuss agenda with R. Kelly and follow up on various motions with                    0.2    $129.60
2                                             team.
218 Licker, Michael                 12/6/2019 Attend team strategy meeting.                                                         1.2    $617.76
7
315 Bauer, Alison D.                12/6/2019 Team meeting.                                                                         1.2    $777.60
2
265 Fullmer, James S.               12/6/2019 Attend team meeting.                                                                  1.2    $436.32
3
315 Bauer, Alison D.                12/8/2019 Draft, review and revise motions, objections, orders, notices including               5.4   $3,499.20
2                                             objections to conversion and appointment of trustee, and bar date and
                                              internal emails re same.
311 Parkinson, Meredith S.          12/5/2019 Call with A. Bauer re status of various workstreams (.3); review docket               0.5    $214.20
6                                             for entry of recent orders and correspondence with R. Kelly re same
                                              (.2).
311 Parkinson, Meredith S.          12/6/2019 Attend team meeting re workstreams and status.                                        1.2    $514.08
6
311 Parkinson, Meredith S.          12/6/2019 Review pleadings filed by UST.                                                        0.6    $257.04
6




                                                              Page 7 of 24
                                                                                                                           5/29/2020 11:05:02 AM
             19-12346-shl
311 Parkinson, Meredith S.
                             Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12 Main Document
                                  12/8/2019 Review omnibus objection to conversion motions (1.2); further revision 3.1                  $1,328.04
6                                                          Pg 35(1.9).
                                            to supporting objection of 57
311 Parkinson, Meredith S.         12/7/2019 Review current draft of Liddle affidavit in support of omnibus objections            2.8   $1,199.52
6                                            to conversion (1.9); revisions to Wilen affidavit in accordance with same
                                             (.4); review materials sent by A. Bauer regarding potential arguments to
                                             add to pleadings (.5).
311 Parkinson, Meredith S.         12/6/2019 Emails to case professionals re status of tax returns and benefits plan              0.2     $85.68
6                                            administration.
323 Teoh, Jiun-Wen Bob             12/6/2019 Team meeting with W Gray, A Bauer, M LIcker, M Parkinson, J Fullmer                  1.2    $406.08
2                                            and R Kelly.
315 Gray Jr., William F.           12/3/2019 Telephone call with Dan Crevani re pension fund accounting and                       0.4    $266.40
3                                            preparation of tax returns.
315 Gray Jr., William F.           12/6/2019 Liddle team meeting to discuss status of case in preparation of papers               1.2    $799.20
3                                            and opposition to conversion motions.
323 Teoh, Jiun-Wen Bob            12/10/2019 Drafted letter to Justice Chimes regarding CF's request to cancel                    1.0    $338.40
2                                            undertaking.
323 Teoh, Jiun-Wen Bob            12/11/2019 Researched the procedure for signatures and notarization of affidavits.              0.3    $101.52
2
315 Bauer, Alison D.              12/11/2019 Attention to hearing dates and administrative issues.                                0.2    $129.60
2
311 Parkinson, Meredith S.        12/11/2019 Correspondence re upcoming court dates.                                              0.2     $85.68
6
311 Parkinson, Meredith S.        12/11/2019 Correspondence with the Benefit Practice re status of profit sharing                 0.2     $85.68
6                                            plan review.
311 Parkinson, Meredith S.         12/9/2019 Correspondence with R. Reverendo re workers compensation.                            0.2     $85.68
6
315 Bauer, Alison D.              12/16/2019 Review and mark up agenda (.2); attention to adjourned matters (.1);                 0.7    $453.60
2                                            confer with R. Kelly re hearing (.1); attention to proposed orders and
                                             filings-exclusivity, cash collateral, Lynne fee statement (.3).
315 Bauer, Alison D.              12/13/2019 Review and revise various notices.                                                   0.2    $129.60
2
321 Kelly, Rachel                 12/11/2019 Emails with M. Parkinson and A. Bauer re hearing dates; calls with                   0.7    $168.84
8                                            court re same; update internal calendar with new dates.
321 Kelly, Rachel                 12/16/2019 Update and revise agenda per W. Gray and A. Bauer                                    1.5    $361.80
8
315 Bauer, Alison D.              12/20/2019 Attention to US Trustee proposal request for trustee and calls re same.              0.6    $388.80
2
315 Bauer, Alison D.              12/20/2019 Review and provide comment on US trustee's Trustee order.                            0.1     $64.80
2
311 Parkinson, Meredith S.        12/16/2019 Call with B. Teoh re exclusivity orders (.1); review and comment on                  0.4    $171.36
6                                            proposed orders (.3).
311 Parkinson, Meredith S.        12/16/2019 Review and circulate status reports for tax and benefits work to W.                  0.2     $85.68
6                                            Gray.
311 Parkinson, Meredith S.        12/20/2019 Call with EisnerAmper re impact of trustee appointment and monthly                   0.3    $128.52
6                                            fee statements.
311 Parkinson, Meredith S.        12/20/2019 Call with A. Bauer re UST comments on proposed orders (.1); revise                   0.5    $214.20
6                                            order and send same to UST (.4).
311 Parkinson, Meredith S.        12/20/2019 Calls, emails with benefits consultant and tax accountant re status of               0.5    $214.20
6                                            work and appointment of trustee.
265 Fullmer, James S.             12/26/2019 Attention to case administration matters.                                            0.1     $36.36
3
315 Gray Jr., William F.          12/23/2019 Prepare memorandum to US Trustee re recommendations for Chapter                      1.0    $666.00
3                                            11 Trustee.
315 Gray Jr., William F.          12/27/2019 Meeting with J. Liddle re duties of debtor in anticipation of Trustee                1.2    $799.20
3                                            appointment; prepare memorandum re status of case for presentation
                                             to Trustee.
311 Parkinson, Meredith S.        12/30/2019 Calls, emails with Chambers regarding Chapter 11 trustee comfort                     0.5    $214.20
6                                            order.




                                                             Page 8 of 24
                                                                                                                         5/29/2020 11:05:02 AM
             19-12346-shl
315 Gray Jr., William F.
                             Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12 Main Document
                                  1/3/2020 Meeting with the Chapter 11 Trustee Jonathan Flaxer, Michael           5.5                     $3,762.00
3                                                         Pg 36Devorkin
                                           Weinstein and Michael   of 57 with Jeff Liddle as debtor to review the
                                              status of the case, including the transfer of control of the DIP accounts,
                                              upcoming court hearings, the arguments on the appeal to the 4th
                                              Department re the pre-petition decision in favor of Counsel Financial re
                                              the Motion for Summary Judgment in lieu of complaint; review of
                                              collection of outstanding assets of the estate including accounts
                                              receivable and various claims for contributions against former partners
                                              and upcoming potential litigation settlements and judgments and sundry
                                              related matters, including handling of Blaine Bortnick's issues regarding
                                              his Liddle & Robinson email account.
323 Teoh, Jiun-Wen Bob              1/2/2020 Reviewed items for 1/9 hearing and prepared agenda with R. Kelly.                      0.4    $151.20
2
321 Kelly, Rachel                   1/6/2020 Calls to and from chambers re hearing dates; draft and circulate notice                1.1    $277.20
8                                            of adjournment; revise per A. Bauer; file to docket; service of same.
321 Kelly, Rachel                   1/7/2020 Obtain and circulate recently filed Orders                                             0.5    $126.00
8
315 Bauer, Alison D.                1/9/2020 Call with J. Flaxer and emails to and from Flaxer regarding transition                 0.2    $133.20
2                                            issues.
311 Parkinson, Meredith S.         1/10/2020 Call with A. Bauer regarding transition issues to discuss revised interim              0.3    $140.40
6                                            fee order, scheduling of hearings, and role going forward.
311 Parkinson, Meredith S.          1/9/2020 Call with EisnerAmper to discuss role going forward and timing of fee                  0.1     $46.80
6                                            statements.
315 Bauer, Alison D.                1/6/2020 Revising draft order and reviewing comments thereto (.4); responses to                 0.6    $399.60
2                                            Trustee inquiries (.2).
315 Bauer, Alison D.               1/14/2020 Confer with W. Gray and follow up with Fullmer on trustee requests                     0.4    $266.40
2                                            regarding transition issues.
315 Bauer, Alison D.               1/10/2020 Communications with Trustee.                                                           0.2    $133.20
2
311 Parkinson, Meredith S.         1/14/2020 Review and comment on revised proposed order on interim fee                            0.4    $187.20
6                                            application.
321 Kelly, Rachel                  1/10/2020 Arrange payment of transcript; distribute to team                                      0.2     $50.40
8
315 Bauer, Alison D.               1/15/2020 Confer with J. Flaxer and follow-up emails regarding transition issues;                0.4    $266.40
2                                            emails to and from M. Weinstein.
311 Parkinson, Meredith S.         1/15/2020 Review recharacterization research and respond to trustee request re                   0.4    $187.20
6                                            same.
315 Bauer, Alison D.               1/12/2020 Attention to communications from Flaxer regarding transition issues and                0.1     $66.60
2                                            internal emails re same.
321 Kelly, Rachel                  1/14/2020 Emails with J. Teoh re monthly compensation order; review and send                     0.4    $100.80
8                                            proposed orders
321 Kelly, Rachel                  1/22/2020 Revise certificates of service.                                                        0.5    $126.00
8
321 Kelly, Rachel                  1/23/2020 Finalize billing issues and confer with P. Rosehill re same.                           0.5    $126.00
8
321 Kelly, Rachel                  1/28/2020 Draft and circulate agenda in preparation of Feb 5 hearing                             1.3    $327.60
8
321 Kelly, Rachel                  1/28/2020 Draft certificate of service of recently filed court documents.                        0.5    $126.00
8
321 Kelly, Rachel                 12/23/2019 Draft certificates of service; emails with M. Licker re same; file                     0.6    $144.72
8                                            certificates to docket and service of same.
321 Kelly, Rachel                 12/30/2019 Emails with M. Parkinson and P. Rosehill re outstanding CSC Global                     0.3     $72.36
8                                            invoices
321 Kelly, Rachel                  1/31/2020 Finalized and filed Declaration re Rate Increase; service of same.                     0.3     $75.60
8
321 Kelly, Rachel                   2/3/2020 Draft and circulate certificate of service                                             0.4    $100.80
8
321 Kelly, Rachel                   2/7/2020 Update internal calendar                                                               0.3     $75.60
8
321 Kelly, Rachel                  2/21/2020 Revise certificates of service                                                         0.5    $126.00
8
321 Kelly, Rachel                  2/25/2020 Finalize and file certificates of service                                              0.5    $126.00
8
315 Gray Jr., William F.           2/26/2020 Conference with A. Akinrinade & A. Bauer re MORs and review of                         0.5    $342.00
3                                            transition cost issues between JLL and L&R DIP accounts.
321 Kelly, Rachel                   3/3/2020 Research re updating creditor address; call to clerk of court re same                  0.2     $50.40
8


                                                              Page 9 of 24
                                                                                                                           5/29/2020 11:05:02 AM
             19-12346-shl
321 Kelly, Rachel
                                  Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12 Main Document
                                       3/18/2020 Calls to chambers and to clerk of court re transmitting unredacted 0.1                          $25.20
8                                                documents     Pg 37 of 57
321 Kelly, Rachel                         3/17/2020 Call to chambers re unredacted documents re Barr Motion.                             0.1     $25.20
8
321 Kelly, Rachel                         3/19/2020 Draft certificate of service                                                         0.3     $75.60
8
321 Kelly, Rachel                         3/23/2020 Finalize notice of omnibus hearing; file and service of same                         0.4    $100.80
8
321 Kelly, Rachel                         3/24/2020 Update certificate of service; finalize and file same to docket                      0.5    $126.00
8
321 Kelly, Rachel                         3/30/2020 Calls to chambers re hearing; draft agenda                                           0.5    $126.00
8
321 Kelly, Rachel                         3/31/2020 Revise and file agenda; service of same; emails with P. Rosehill re                  1.0    $252.00
8                                                   same; follow up email to chambers with hearing
321 Kelly, Rachel                          4/1/2020 Update internal files and calendars                                                  0.3     $75.60
8
321 Kelly, Rachel                          4/3/2020 Emails with P. Rosehill re service of documents; draft certificate of                0.5    $126.00
8                                                   service
321 Kelly, Rachel                          4/6/2020 Revise certificates of service                                                       0.3     $75.60
8
321 Kelly, Rachel                          4/8/2020 Emails with A. Bauer and Torys re appeals dockets                                    0.3     $75.60
8
321 Kelly, Rachel                          4/8/2020 Review of 2nd Circuit order as it applies to pending appeals                         0.2     $50.40
8
321 Kelly, Rachel                         4/14/2020 Various emails re SDNY appeal and bar date order                                     0.5    $126.00
8
321 Kelly, Rachel                         4/24/2020 Various emails re outstanding billing and invoices                                   0.5    $126.00
8
Case Administration Total:                                                                                                             105.7 $51,551.37

Asset Analysis and Recovery (B100.B120)

315 Bauer, Alison D.                      11/1/2019 Review precedent on CF actions against law firm and partner.                         0.3    $243.00
2
311 Parkinson, Meredith S.                11/1/2019 Review precedential case                                                             0.7    $374.85
6
315 Gray Jr., William F.                  11/1/2019 Confer with Jim Halter re collection of fees in Rotger.                              0.4    $333.00
3
315 Gray Jr., William F.                  11/7/2019 Communications regarding collection of fee in the Rotger matter with                 0.3    $249.75
3                                                   counsel for Andrea Paparella; email correspondence with J. Halter re
                                                    same.
315 Gray Jr., William F.                11/14/2019 Review settlement of Rotger appeal.                                                   0.2    $166.50
3
315 Bauer, Alison D.                    11/21/2019 Call with M. Parkinson on theories to reduce claims and attention to                  0.5    $405.00
2                                                  same.
311 Parkinson, Meredith S.                12/2/2019 Review EisnerAmper fee analysis regarding principal advances made                    0.7    $299.88
6                                                   during preference period and correspondence re same.
311 Parkinson, Meredith S.                12/3/2019 Begin preparing outline for Wilen affidavit (1.0); correspondence with J.            3.2   $1,370.88
6                                                   Fullmer re review of Counsel Financial litigation pleadings (.2); review
                                                    pleadings from previous claims asserted against Counsel Financial (2.0)
315 Gray Jr., William F.                  3/26/2020 Confer w/ Chapter 11 Trustee re asset recovery issues; review case                   0.5    $342.00
3                                                   valuation issues.
Asset Analysis and Recovery Total:                                                                                                       6.8   $3,784.86

Relief from Stay/Adequate Protection Proceedings (B100.B140)

315 Gray Jr., William F.                  11/8/2019 Work on bar stay relief motion (.3); confer with M. Licker re same (.1).             0.4    $333.00
3
315 Gray Jr., William F.                11/15/2019 Work on settlement of automatic stay litigation involving the case                    0.7    $582.75
3                                                  brought by Barr (.6); conference with Michael Licker re same (.1).
311 Parkinson, Meredith S.              11/21/2019 Follow-up correspondence with counsel to M&T bank re stay relief                      0.1     $53.55
6                                                  motion.
Relief from Stay/Adequate Protection Proceedings Total:                                                                                  1.2    $969.30




                                                                    Page 10 of 24
                                                                                                                                5/29/2020 11:05:02 AM
             19-12346-shl       Doc 289
Fee/Employment Applications (B100.B160)
                                                  Filed 06/04/20 Entered 06/04/20 12:57:12                                Main Document
                                                              Pg 38 of 57
321 Kelly, Rachel                         11/1/2019 Emails with B. Frerichs and Billing Dept re outstanding invoices and                   2.0    $603.00
8                                                   backup data; review of data and invoices in prep of monthly fee
                                                    statements.
315 Bauer, Alison D.                      11/4/2019 Attention to communications from Wander and internally regarding                       0.5    $405.00
2                                                   objections to fee statements (.1); attention to potential scheduling of fee
                                                    hearing (.1); revision to monthly statements (.3).
311 Parkinson, Meredith S.                11/4/2019 Correspondence with retained professionals re interim compensation                     0.7    $374.85
6                                                   process (.5); correspondence with counsel to Counsel Financial re
                                                    timing of fee hearings (.2).
311 Parkinson, Meredith S.                11/5/2019 Discuss monthly fee statements and interim fee application process                     0.2    $107.10
6                                                   with A. Bauer and R. Kelly.
321 Kelly, Rachel                         11/5/2019 Call with A. Bauer and M. Parkinson re fee applications (.2); revise and               2.2    $663.30
8                                                   circulate fee applications (1.5); emails with B. Frerichs and Billing Dep't
                                                    re same (.5)
315 Bauer, Alison D.                      11/5/2019 Review and revision of monthly statements (.3) and confer with R. Kelly                0.5    $405.00
2                                                   and M. Parkison (.2);
315 Gray Jr., William F.                  11/5/2019 Review monthly fee statements.                                                         0.4    $333.00
3
321 Kelly, Rachel                         11/4/2019 Further emails and review of invoices and backup data (.6); Revise                     3.5   $1,055.25
8                                                   monthly fee statements (1.2); emails with M. Parkinson and A. Bauer re
                                                    same (.2) and incorporate changes into fee statements (1.5)
311 Parkinson, Meredith S.                11/6/2019 Review July fee statement and invoice.                                                 0.3    $160.65
6
315 Bauer, Alison D.                      11/6/2019 Review and revise monthly fee statements and discuss with R. Kelly.                    0.6    $486.00
2
321 Kelly, Rachel                         11/6/2019 Finalize monthly fee statements and file to docket; service of filings;                2.5    $753.75
8                                                   emails to team and EisnerAmper with copies of filings
315 Bauer, Alison D.                  11/12/2019 Discuss timing of hearing with W. Gray and email to and from M.                           0.1     $81.00
2                                                Parkinson (.1).
315 Bauer, Alison D.                  11/13/2019 Review monthly fees with R. Kelly.                                                        0.7    $567.00
2
321 Kelly, Rachel                     11/13/2019 Meet with A. Bauer re Oct time entries                                                    0.7    $211.05
8
315 Gray Jr., William F.              11/12/2019 Review October time detail for October fee application.                                   0.5    $416.25
3
311 Parkinson, Meredith S.            11/12/2019 Correspondence with A. Bauer and R. Kelly re timing of fee statements                     0.3    $160.65
6                                                and fee applications (.2); follow up correspondence with retained
                                                 professionals re same (.1).
311 Parkinson, Meredith S.            11/14/2019 Review transcripts regarding CF entitlement to client expense detail                      1.5    $803.25
6                                                (.5); review loan documents regarding level of detail required under
                                                 financial reporting to CF (1.0).
321 Kelly, Rachel                     11/12/2019 Emails with M. Parkinson re fee statement objection deadlines and                         0.8    $241.20
8                                                interim fee application (.3); update internal calendar (.2); research
                                                 Pacer for interim fee applications (.3)
321 Kelly, Rachel                     11/12/2019 Confer with B. Frerichs re Sept and Oct fee statements                                    0.5    $150.75
8
321 Kelly, Rachel                     11/13/2019 Review of detailed billing entries                                                        2.1    $633.15
8
315 Bauer, Alison D.                  11/15/2019 Attention to communications with professionals.                                           0.2    $162.00
2
311 Parkinson, Meredith S.            11/15/2019 Prepare response to CF counsel regarding CF objection to                                  0.8    $428.40
6                                                EisnerAmper fees and email correspondence with EisnerAmper, A.
                                                 Bauer re same, and revise and send same to CF (.7); call with the
                                                 Benefit Practice regarding fee statements and application process (.1).
315 Bauer, Alison D.                  11/19/2019 Attention to September and October monthly fee statement in L&R and                       0.9    $729.00
2                                                conferences with R. Kelly.
321 Kelly, Rachel                     11/15/2019 Further review of detailed time entries.                                                  1.9    $572.85
8
321 Kelly, Rachel                     11/18/2019 Emails and calls with P. Rosehill (.3); edits to Sept and Oct invoices in                 1.5    $452.25
8                                                prep of fee statements (1.1); emails with M. Parkinson re same (.1)
323 Teoh, Jiun-Wen Bob                11/20/2019 Reviewed hearing transcripts for objection to Torys fees.                                 0.7    $296.10
2
321 Kelly, Rachel                     11/19/2019 Final edits to Sept and Oct billing entries; review with A. Bauer                         3.5   $1,055.25
8




                                                                    Page 11 of 24
                                                                                                                                  5/29/2020 11:05:02 AM
             19-12346-shl
315 Bauer, Alison D.
                             Doc 11/21/2019
                                 289 Filed       06/04/20 Entered 06/04/20 12:57:12
                                            Review monthly fee statements for September.
                                                                                                                 Main Document
                                                                                                                           0.2           $162.00
2                                                        Pg 39 of 57
315 Bauer, Alison D.             11/22/2019 Review monthly fee statements for Sept and Oct for L&R case.                           0.1    $81.00
2
315 Bauer, Alison D.             11/25/2019 Call with M. Parkinson and emails regarding interim fee application.                   0.1    $81.00
2
311 Parkinson, Meredith S.       11/18/2019 Correspondence with EisnerAmper and R. Kelly re fee statements for                     0.2   $107.10
6                                           Foley and accounting professionals.
311 Parkinson, Meredith S.       11/19/2019 Correspondence with A. Bauer fee statement objection (.2); review                      0.5   $267.75
6                                           EisnerAmper fee statements (.3).
311 Parkinson, Meredith S.       11/21/2019 Revise form fee statement for The Benefit Practice and send to Dan                     0.4   $214.20
6                                           Crevani.
311 Parkinson, Meredith S.       11/20/2019 Review docket for objections to fee statements and correspondence                      0.3   $160.65
6                                           with EisnerAmper re same.
311 Parkinson, Meredith S.       11/25/2019 Revisions to consolidated fee statement for benefits consultant and                    0.5   $267.75
6                                           coordinate filing of same.
321 Kelly, Rachel                11/19/2019 Draft template of monthly fee statement for use by The Benefit Group                   0.5   $150.75
8
321 Kelly, Rachel                11/20/2019 Finalize invoice edits for use in Sept and Oct monthly fee statements                  1.0   $301.50
8
321 Kelly, Rachel                11/21/2019 Draft monthly fee statements for Sept and Oct; incorporate backup                      2.8   $844.20
8                                           data; emails with Billing and Data re same
321 Kelly, Rachel                11/22/2019 Finalize monthly fee statements for Sept and Oct; review final drafts                  2.0   $603.00
8                                           with A. Bauer; file to docket; service of same.
321 Kelly, Rachel                11/25/2019 Finalize and file The Benefit Practice monthly fee statement; service of               0.6   $180.90
8                                           same
311 Parkinson, Meredith S.       11/25/2019 Begin drafting summaries of work performed during first interim fee                    1.5   $803.25
6                                           period.
311 Parkinson, Meredith S.        12/2/2019 Review and comment on initial draft of Foley fee application (1.0) use                 2.0   $856.80
6                                           same to prepare template for The Benefit Practice (.5); review docket
                                            for objections to fee statements (.3); correspondence with EisnerAmper
                                            re fee application (.2).
218 Licker, Michael               12/4/2019 Prepare narrative description regarding discovery matters for fee                      0.4   $205.92
7                                           application.
323 Teoh, Jiun-Wen Bob            12/4/2019 Drafted summaries of matters previously worked on for fee applications.                0.3   $101.52
2
265 Fullmer, James S.             12/4/2019 Attention to fee applications.                                                         0.5   $181.80
3
311 Parkinson, Meredith S.        12/3/2019 Draft Exhibit E certification to The Benefit Practice fee application and              0.5   $214.20
6                                           circulate same with fee application to TBP.
311 Parkinson, Meredith S.        12/3/2019 Continue drafting fee summary insert for fee application.                              0.7   $299.88
6
311 Parkinson, Meredith S.        12/5/2019 Further review and revision of fee application (2.0); call with A. Bauer re            2.2   $942.48
6                                           fee application (.2)
311 Parkinson, Meredith S.        12/5/2019 Review, finalize and compile fee application for The Benefit Practice.                 0.7   $299.88
6
311 Parkinson, Meredith S.        12/4/2019 Revise Benefit Practice fee application to incorporate objection by CF                 1.2   $514.08
6                                           and correspondence with TBP re same (.5); incorporate work
                                            summaries into fee application (.7).
315 Gray Jr., William F.          12/5/2019 Work on preparation of interim fee applications.                                       1.2   $799.20
3
311 Parkinson, Meredith S.       12/12/2019 Call with Richard Lynne re fee statement.                                              0.1    $42.84
6
311 Parkinson, Meredith S.       12/13/2019 Review Lynne fee statement and comment on same.                                        0.4   $171.36
6
311 Parkinson, Meredith S.       12/16/2019 Review Lynne fee statement and coordinate filing.                                      0.2    $85.68
6
311 Parkinson, Meredith S.       12/18/2019 Prepare proposed omnibus first interim fee order and supporting                        2.0   $856.80
6                                           schedule.
311 Parkinson, Meredith S.       12/19/2019 Prepare order directing payment of fees and expenses in accordance                     1.0   $428.40
6                                           with monthly fee statements.
323 Teoh, Jiun-Wen Bob           12/17/2019 Reviewed monthly statements and fee applications to create exhibits                    2.9   $981.36
2                                           summarizing the amount sought by each professional.
323 Teoh, Jiun-Wen Bob           12/18/2019 Drafted proposed omnibus interims orders and schedules for                             2.7   $913.68
2                                           compensation of professionals.



                                                            Page 12 of 24
                                                                                                                          5/29/2020 11:05:02 AM
             19-12346-shl
323 Teoh, Jiun-Wen Bob
                                   Doc 12/19/2019
                                       289 Filed       06/04/20 Entered 06/04/20 12:57:12 Main Document
                                                  Revised proposed interim orders and schedules to incorporate UST 0.5                        $169.20
2                                                 comments     Pg 40 of 57
323 Teoh, Jiun-Wen Bob                  12/20/2019 Revised proposed order for delivery to the Judge's chambers.                        0.4    $135.36
2
321 Kelly, Rachel                       12/18/2019 Meeting with A. Bauer and M. Parkinson re interim applications; emails              1.0    $241.20
8                                                  with B. Frerichs re same; calls with L. Pires re fees
315 Bauer, Alison D.                    12/26/2019 Drafting of order for collections.                                                  0.5    $324.00
2
315 Bauer, Alison D.                    12/27/2019 Drafting of order for collections.                                                  0.3    $194.40
2
321 Kelly, Rachel                         1/6/2020 File notice of monthly statement on behalf of Richard Lynne; service of             0.5    $126.00
8                                                  same.
321 Kelly, Rachel                         1/3/2020 Review of billing entries                                                           1.1    $277.20
8
311 Parkinson, Meredith S.                1/9/2020 Email to chapter 11 trustee regarding transition issues re payment of               0.2     $93.60
6                                                  fees pursuant to interim compensation procedures.
311 Parkinson, Meredith S.                1/6/2020 Review and revise Lynne fee statement and emails with Lynne re same.                0.4    $187.20
6
315 Gray Jr., William F.                  1/6/2020 Work out language, prepare and file fee application order pertaining to             0.5    $342.00
3                                                  signing of year-end checks with approval of new Chapter 11 Trustee.
315 Bauer, Alison D.                     1/14/2020 Review monthly fees.                                                                0.2    $133.20
2
311 Parkinson, Meredith S.               1/16/2020 Call with Eisner Amper re fee statements and order re same (.3) and                 0.5    $234.00
6                                                  follow-up correspondence with B. Teoh re same (.2).
315 Gray Jr., William F.                 1/14/2020 Review monthly fee statements for preparation of information for                    0.3    $205.20
3                                                  monthly operating reports.
321 Kelly, Rachel                        1/24/2020 File Eisner Amper monthly fee statements for Nov and Dec; service of                0.5    $126.00
8                                                  same.
321 Kelly, Rachel                        1/30/2020 Calls and email with Billing and Data re monthly fee statement; review              1.5    $378.00
8                                                  of backup data and input into fee statement
321 Kelly, Rachel                         2/4/2020 Continue draft and input backup data into monthly fee statement;                    1.5    $378.00
8                                                  circulate to A. Bauer for review
321 Kelly, Rachel                        4/10/2020 Prepare Nov, Dec, and Jan monthly fee statements for filing                         2.1    $529.20
8
321 Kelly, Rachel                        4/20/2020 Review of January backup data and input into monthly fee statement.                 1.2    $302.40
8
321 Kelly, Rachel                        4/20/2020 Continue review and edits re Feb and March billing entries in                       0.8    $201.60
8                                                  preparation of monthly fee statements
321 Kelly, Rachel                        4/27/2020 Review and finalize Nov, Dec, and Jan monthly statements; circulate for             0.5    $126.00
8                                                  review.
321 Kelly, Rachel                        4/22/2020 Finalize review and revisions to March billing entries; emails with P.              0.9    $226.80
8                                                  Rosehill re same.
Fee/Employment Applications Total:                                                                                                    75.2 $29,358.54

Fee/Employment Objections (B100.B170)

315 Bauer, Alison D.                    11/15/2019 Revising response to CF objection to EA fee statements.                             0.3    $243.00
2
315 Bauer, Alison D.                    11/20/2019 Regarding CF objection to Torys fee app - emails to and from C.                     0.1     $81.00
2                                                  Caparelli; email to Wander.
315 Bauer, Alison D.                     12/5/2019 Call with M. Parkinson (.2); review of first interim fee application and            1.3    $842.40
2                                                  certifications of Crevani, EisnerAmper and Foley Hoag and conferences
                                                   with M. Parkinson and R. Kelly re same (1.1).
323 Teoh, Jiun-Wen Bob                    1/6/2020 Revised Order authorizing payment with trustee consent to incorporate               0.9    $340.20
2                                                  UST comments.
323 Teoh, Jiun-Wen Bob                    1/6/2020 Further revised proposed order authorizing payment pursuant to                      0.5    $189.00
2                                                  monthly fee statements to incorporate UST comments.
Fee/Employment Objections Total:                                                                                                       3.1   $1,695.60

Other Contested Matters (excluding assumption/rejection motions) (B100.B190)

218 Licker, Michael                      11/1/2019 Review and revise proposed Rule 2004 orders and circulate to                        0.7    $450.45
7                                                  opposing counsel.
323 Teoh, Jiun-Wen Bob                   11/1/2019 Researched New York and Second Circuit cases examining judicial                     3.4   $1,438.20
2                                                  discretion to convert or dismiss a chapter 11 case for objection to
                                                   motion to convert.




                                                                   Page 13 of 24
                                                                                                                              5/29/2020 11:05:02 AM
             19-12346-shl
315 Bauer, Alison D.
                             Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12 Main Document
                                  11/4/2019 Confer with W. Gray on objection to motion to dismiss (.1); research 2.1                    $1,701.00
2                                                          Pg 41 of 57
                                            and drafting 2.0).
218 Licker, Michael                11/4/2019 Prepare Bank of America Rule 2004 motion.                                            1.1    $707.85
7
321 Kelly, Rachel                  11/1/2019 Emails with eScribers re outstanding transcripts and place order to                  0.3     $90.45
8                                            obtain transcripts
321 Kelly, Rachel                  11/3/2019 Review of hearing transcript re relevant excerpts for opposition to                  2.0    $603.00
8                                            motion to convert; emails with B. Teoh re same.
218 Licker, Michael                11/5/2019 Telephone conference with W. Gray regarding Bank of America 2004                     0.9    $579.15
7                                            motion (0.3) review and revise Bank of America 2004 motion (0.5);
                                             email to B. Bortnick regarding 2004 motion (0.1).
321 Kelly, Rachel                  11/5/2019 Retrieve documents from SDNY appeal docket                                           0.3     $90.45
8
315 Gray Jr., William F.           11/4/2019 Attention to and preparation of response to the Counsel Financial                    4.2   $3,496.50
3                                            motion to convert the case.
315 Gray Jr., William F.           11/5/2019 Confer with M. Licker re Rule 2004 request of a third party.                         0.3    $249.75
3
323 Teoh, Jiun-Wen Bob             11/4/2019 Researched whether a surviving partner has duty and right to wind up                 1.8    $761.40
2                                            in a post dissolution law firm.
311 Parkinson, Meredith S.         11/8/2019 Research chapter 11 eligibility of dissolved partnerships and                        3.9   $2,088.45
6                                            corporations in other Circuits (1.5); begin drafting objection insert re
                                             "cause" under 1112(b) (2.4).
311 Parkinson, Meredith S.         11/6/2019 Research re evidentiary hearings on dismissal or conversion motions.                 0.6    $321.30
6
315 Bauer, Alison D.               11/7/2019 Research and drafting of objection to motion to convert case to chapter              2.5   $2,025.00
2                                            7 and internal communications re same.
315 Bauer, Alison D.               11/6/2019 Research and drafting of objection to motion to convert case to chapter              1.7   $1,377.00
2                                            7 and internal communications re same.
218 Licker, Michael               11/11/2019 Review and revise proposed order to Bortnick 2004 motion and email to                0.9    $579.15
7                                            B. Bortnick regarding same.
315 Gray Jr., William F.           11/5/2019 Review 2004 discovery request and amendment of 2004 document                         0.8    $666.00
3                                            request for Counsel Financial and Blaine Bortnick.
315 Gray Jr., William F.           11/6/2019 Attention to response to conversion motion.                                          2.2   $1,831.50
3
315 Gray Jr., William F.           11/7/2019 Confer re Rule 2004 motion re Yield Street; conference with counsel for              0.3    $249.75
3                                            Yield Street re scope of discovery.
315 Gray Jr., William F.           11/8/2019 Attention to preparing opposition to Counsel Financial's motion to                   3.6   $2,997.00
3                                            convert.
315 Bauer, Alison D.              11/10/2019 Drafting and research of objection to motion to convert.                             1.1    $891.00
2
315 Bauer, Alison D.               11/8/2019 Research and drafting of objection to motion to convert case to chapter              3.3   $2,673.00
2                                            7 and internal communications re same.
323 Teoh, Jiun-Wen Bob             11/5/2019 Reviewed pleadings in both related cases for helpful excerpts on wind-               1.7    $719.10
2                                            up and bankruptcy filing for objection to motion to convert.
323 Teoh, Jiun-Wen Bob             11/8/2019 Shepardized cases cited in CF II's motion to convert to identify                     1.6    $676.80
2                                            distinguishing and other negative treatment cases.
323 Teoh, Jiun-Wen Bob             11/8/2019 Reviewed pleadings from L&R Firm bankruptcy for helpful language                     1.3    $549.90
2                                            regarding wind-up and bankruptcy filing.
323 Teoh, Jiun-Wen Bob             11/8/2019 Revised and reorganized compilation of notes for objection to motion to              0.3    $126.90
2                                            convert and distributed to team.
321 Kelly, Rachel                 11/10/2019 Further review of transcripts; compile and send relevant excerpts to B.              2.0    $603.00
8                                            Teoh
321 Kelly, Rachel                  11/6/2019 Confer with W. Gray re extension to perfect appeal; Emails with                      0.9    $271.35
8                                            process server re filing extension; Emails with J. Fullmer and P.
                                             Rosehill re filing extension; service of extension on D. Wander; Draft
                                             and send affidavit of service to process server.
321 Kelly, Rachel                  11/7/2019 Further review of hearing transcript re relevant excerpts for opposition             1.5    $452.25
8                                            to motion to convert; emails with B. Teoh re same.
315 Bauer, Alison D.              11/12/2019 Confer with Gray and review and respond to emails re document                        0.5    $405.00
2                                            request from D. Wander (.2); review notes (.2) call with M. Licker. (.1).
315 Bauer, Alison D.              11/12/2019 Strategy discussion on eligibility objection and affidavit with W. Gray              0.3    $243.00
2                                            (.3).
315 Bauer, Alison D.              11/11/2019 Attention to D. Wander request on case list.                                         0.1     $81.00
2
315 Bauer, Alison D.              11/11/2019 Research and drafting of objection to motion to convert case to chapter              0.5    $405.00
2                                            7 and internal communications with M. Parkinson re same.


                                                             Page 14 of 24
                                                                                                                         5/29/2020 11:05:02 AM
             19-12346-shl
315 Bauer, Alison D.
                             Doc 11/12/2019
                                 289 Filed       06/04/20 Entered 06/04/20 12:57:12
                                            Confer with Gray and Sullivan on litigation.
                                                                                                                   Main Document
                                                                                                                             0.3         $243.00
2                                                         Pg 42 of 57
218 Licker, Michael              11/13/2019 Email to D. Wander regarding case lists and 2004 exams.                               0.1     $64.35
7
218 Licker, Michael              11/13/2019 Telephone conference with B. Bortnick regarding 2004 examination                      1.4    $900.90
7                                           order (0.7); telephone conference with W. Gray regarding Bortnick 2004
                                            order (0.1); revise Bortnick 2004 order (0.5); email to D. Wander
                                            regarding revisions to Counsel Financial 2004 orders (0.2).
315 Bauer, Alison D.             11/13/2019 Conferences with W. Gray re affidavit related to objection.                           0.3    $243.00
2
315 Bauer, Alison D.             11/13/2019 Revisions to drafts of the objection.                                                 3.1   $2,511.00
2
315 Bauer, Alison D.             11/14/2019 Conferences with W. Gray on objection to conversion motion and CF                     0.3    $243.00
2                                           discovery issues and requests (.3).
218 Licker, Michael              11/14/2019 Telephone conference with W. Gray regarding Barr automatic stay                       0.6    $386.10
7                                           motion (0.2); telephone conference with malpractice counsel regarding
                                            same (0.2); telephone conference with D. Wander regarding Counsel
                                            Financial 2004 orders (0.2).
315 Bauer, Alison D.             11/14/2019 Call with J. Liddle on conversion litigation (.5); follow up call with W.             0.7    $567.00
2                                           Gray (.2).
323 Teoh, Jiun-Wen Bob           11/11/2019 Revised research notes on objection to motion to convert to include                   0.3    $126.90
2                                           hearing excerpts.
323 Teoh, Jiun-Wen Bob           11/12/2019 Revised objection to motion to convert to incorporate new research and                1.8    $761.40
2                                           excerpts from hearings and pleadings.
323 Teoh, Jiun-Wen Bob           11/12/2019 Researched the possibility of initiating adversarial proceeding to avoid a            0.7    $296.10
2                                           transfer on lien filed postpetition.
315 Gray Jr., William F.         11/12/2019 Prepare opposition to conversion motion.                                              2.6   $2,164.50
3
315 Gray Jr., William F.         11/12/2019 Review and withdraw Yieldstreet Rule 2004 Motion.                                     0.4    $333.00
3
323 Teoh, Jiun-Wen Bob           11/13/2019 Supplied citations and related additions to objection to motion to                    0.4    $169.20
2                                           convert.
315 Gray Jr., William F.         11/13/2019 Prepare opposition to conversion motion and work on affidavits in                     1.3   $1,082.25
3                                           opposition (1.1); call with Meredith Parkinson re recharacterization (.2).
315 Gray Jr., William F.         11/14/2019 Review designation of record in Erie appeal.                                          0.5    $416.25
3
311 Parkinson, Meredith S.       11/11/2019 Continued drafting of and research for objection to motion to convert                 4.9   $2,623.95
6                                           (2.5); review research report of B. Teoh on various arguments for
                                            objection (1.4); review PDFs of cases from B. Teoh re same (1).
311 Parkinson, Meredith S.       11/13/2019 Call with W. Gray to discuss potential recharacterization arguments.                  0.2    $107.10
6
311 Parkinson, Meredith S.       11/14/2019 Further research re recharacterization and outline arguments re same.                 1.9   $1,017.45
6
311 Parkinson, Meredith S.       11/14/2019 Review draft objection to motion to convert and begin commenting on                   2.1   $1,124.55
6                                           same.
315 Gray Jr., William F.         11/14/2019 Confer re resolution of Audi lease payment issues.                                    0.3    $249.75
3
315 Gray Jr., William F.         11/14/2019 Confer with A. Bauer and work on response to conversion motion.                       2.7   $2,247.75
3
321 Kelly, Rachel                11/13/2019 Emails with M. Licker re adjournment of Barr Motion to Lift Stay; draft               1.7    $512.55
8                                           adjournment and circulate; finalize adjournment, file to docket, and
                                            serve.
321 Kelly, Rachel                11/13/2019 Order transcript of 7/29 hearing per B. Teoh                                          0.2     $60.30
8
321 Kelly, Rachel                11/14/2019 Draft and circulate notice of withdrawal of motion; finalize and file to              1.7    $512.55
8                                           docket; service of same
218 Licker, Michael              11/15/2019 Review and file Bortnick and Counsel Financial 2004 orders.                           0.8    $514.80
7
315 Bauer, Alison D.             11/15/2019 Confer with Gray re conversion motion and other litigation issues.                    0.3    $243.00
2
315 Bauer, Alison D.             11/19/2019 Analysis of pleadings filed in case.                                                  0.7    $567.00
2
315 Gray Jr., William F.         11/15/2019 Objection to conversion motion.                                                       1.9   $1,581.75
3
321 Kelly, Rachel                11/15/2019 Draft and circulate adjournment of motion to convert; email to A. Bauer               1.7    $512.55
8                                           re revisions; revise adjournment; finalize and file to docket; service of
                                            same.

                                                             Page 15 of 24
                                                                                                                         5/29/2020 11:05:02 AM
             19-12346-shl
218 Licker, Michael
                             Doc 11/20/2019
                                 289 Filed       06/04/20 Entered 06/04/20 12:57:12 Main Document
                                            Telephone conference with B. Bortnick regarding client file (0.2); review 0.7                 $450.45
7                                                        Pg 43
                                            R. Reverendo 2004     of(0.2);
                                                              motion   57 email to J. Liddle regarding Bortnick
                                              client file issue (0.2); email to D. Wander regarding case lists (0.1).
218 Licker, Michael               11/21/2019 Telephone conference with W. Gray and A. Bauer regarding case lists                   0.6    $386.10
7                                            (0.2) telephone conference with W. Gray and J. Fullmer regarding CF
                                             appeal (0.1); prepare for omnibus hearing (0.2); email to D. Wander
                                             regarding case lists (0.1).
218 Licker, Michael               11/22/2019 Respond to D. Wander email regarding case lists (0.2); telephone                      0.3    $193.05
7                                            conference with A. Bauer regarding hearing preparation (0.1).
315 Bauer, Alison D.              11/22/2019 Confer with M. Licker (.1); review 341 meeting attorney notes (.2).                   0.3    $243.00
2
315 Bauer, Alison D.              11/21/2019 Prepare for hearing.                                                                  1.5   $1,215.00
2
315 Bauer, Alison D.              11/21/2019 Review pleadings to be filed including agenda, adjournment notice.                    0.2    $162.00
2
315 Bauer, Alison D.              11/22/2019 Review and analysis of pleadings filed by counsel financial including                 0.6    $486.00
2                                            objection to exclusivity and motion to file under seal and communication
                                             with client and team.
218 Licker, Michael               11/25/2019 Telephone conference with W. Gray regarding malpractice claims (0.2);                 2.7   $1,737.45
7                                            telephone conference with W. Gray and A. Bauer regarding CF motion
                                             to seal (0.4); prepare opposition to motion to seal (1.9); attention to
                                             appeal of CF order (0.2).
315 Bauer, Alison D.              11/25/2019 Hearing preparation, including drafting outline and internal calls and                7.0   $5,670.00
2                                            review and revise opposition to motion to file under seal; call with W.
                                             Gray and A. Schwartz (.3).
323 Teoh, Jiun-Wen Bob            11/22/2019 Researched the procedural differences and implications of                             1.8    $761.40
2                                            disallowance, subordination and recharacterization.
311 Parkinson, Meredith S.        11/21/2019 Review research on recharacterization; review summaries of loan                       2.9   $1,552.95
6                                            transactions and prepare outline of challenges to CF claims and
                                             circulate same to team.
311 Parkinson, Meredith S.        11/26/2019 Call with W. Gray re adding placeholder facts to client affidavit (.1);               0.7    $374.85
6                                            revise affidavit with recharacterization arguments (.6).
315 Gray Jr., William F.          11/18/2019 Work on affidavit of Jeffrey L. Liddle in opposition to conversion motion;            4.7   $3,912.75
3                                            research issues regarding recharacterization and equitable
                                             subordination of Counsel Financial claim.
315 Gray Jr., William F.          11/19/2019 Work on affidavit in opposition to the motion to convert; review                      5.2   $4,329.00
3                                            memorandum of law in opposition to the motion to convert.
315 Gray Jr., William F.          11/20/2019 Meeting with Alison Bauer re preparing opposition to conversion motion                0.5    $416.25
3                                            and plan formation issues.
315 Gray Jr., William F.          11/21/2019 Work on perfecting the 4th Department appeal re Erie County litigation,               0.4    $333.00
3                                            confer with M. Licker and J. Fullmer re same.
315 Gray Jr., William F.          11/21/2019 Work on affidavit in opposition to motion to convert, further research on             3.1   $2,580.75
3                                            standards for motion to convert and best interests of the state
                                             standards.
315 Gray Jr., William F.          11/22/2019 Review discovery issues related to production of case list, review                    0.8    $666.00
3                                            motions by Counsel Financial to file case list under seal, etc.; confer
                                             with M. Licker re same.
315 Gray Jr., William F.          11/22/2019 Work on opposition papers to the motion to convert; legal research re                 2.7   $2,247.75
3                                            standards for conversion cases.
218 Licker, Michael               11/26/2019 Prepare for and attend omnibus hearing regarding discovery issues                     0.8    $514.80
7                                            (0.6); review and revise Bortnick 2004 exam order (0.1).
321 Kelly, Rachel                 11/25/2019 File opposition to motion to file under seal; service of same.                        0.5    $150.75
8
315 Bauer, Alison D.              11/26/2019 Prepare for and attend hearing.                                                       6.0   $4,860.00
2
218 Licker, Michael               11/27/2019 Submit proposed Bortnick 2004 order to court (0.1); conference with J.                0.9    $579.15
7                                            Fullmer regarding appeal of state court order (0.5); telephone
                                             conference with W. Gray and J. Fullmer regarding appeal of state court
                                             order (0.3).
323 Teoh, Jiun-Wen Bob            11/25/2019 Reviewed and distinguished cases cited in CF's objection to motion to                 0.2     $84.60
2                                            extend exclusivity periods.
311 Parkinson, Meredith S.        11/26/2019 Telephonically attend hearing.                                                        1.6    $856.80
6
315 Bauer, Alison D.              11/27/2019 Communications regarding motions to convert and objections thereto.                   0.2    $162.00
2
323 Teoh, Jiun-Wen Bob             12/2/2019 Reviewed transcripts and pleadings for additional details to add in                   2.7    $913.68
2                                            response to Motions to Convert.



                                                             Page 16 of 24
                                                                                                                          5/29/2020 11:05:02 AM
             19-12346-shl
218 Licker, Michael
                             Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12 Main Document
                                  12/2/2019 Telephone conference with W. Gray regarding J. Liddle deposition and 0.6                     $308.88
7                                                         Pg brief
                                            Erie County appeal 44 of   57telephone conference with J. Fullmer
                                                                   (0.4);
                                              regarding Erie County appeal brief (0.2)
323 Teoh, Jiun-Wen Bob             12/2/2019 Reviewed and identified proofs of claim referenced in Motion to                      0.2     $67.68
2                                            Convert.
315 Gray Jr., William F.          11/25/2019 Work on Opposition papers to motion to convert; t/c US Trustee                       4.5   $3,746.25
3                                            regarding the same
315 Gray Jr., William F.          11/25/2019 Prepare for Court hearing on exclusivity, sealing of documents motion,               1.7   $1,415.25
3                                            homestead exemption and cash collateral issues
315 Gray Jr., William F.          11/26/2019 Prepare for and attend hearing before Judge Lane on exclusivity, cash                5.5   $4,578.75
3                                            collateral, and homestead exemption
315 Gray Jr., William F.          11/27/2019 Work on opposition papers to conversion motion                                       5.9   $4,911.75
3
323 Teoh, Jiun-Wen Bob             12/2/2019 Researched factors examined by courts for appointing chapter 11                      1.5    $507.60
2                                            trustee.
315 Bauer, Alison D.               12/2/2019 Drafting objection to Bortnick conversion motion and revising omnibus                4.0   $2,592.00
2                                            objection including analysis of Trustee's assertions.
315 Gray Jr., William F.          11/21/2019 Work on affidavit in opposition to motion to convert, further research on            0.6    $499.50
3                                            standards for motion to convert and best interests of the state
                                             standards.
218 Licker, Michael                12/3/2019 Telephone conference with W. Gray regarding J. Liddle deposition                     1.3    $669.24
7                                            (0.2); email to J. Fullmer regarding Erie County appeal (0.2); telephone
                                             conference to firm malpractice counsel regarding settlement of
                                             malpractice claims (0.2); conference with J. Fullmer regarding Erie
                                             County appeal (0.6); telephone conference with A. Bauer regarding
                                             motions to convert (0.1).
265 Fullmer, James S.              12/3/2019 Legal research regarding litigation matter.                                          0.4    $145.44
3
323 Teoh, Jiun-Wen Bob             12/3/2019 Revised J Liddle's affidavit in support of opposition to convert.                    0.3    $101.52
2
265 Fullmer, James S.              12/3/2019 Call with A. Bauer regarding legal research on litigation issue.                     0.1     $36.36
3
315 Bauer, Alison D.               12/4/2019 Confer with M. Parkinson re affidavits (.1); research for objection and              2.4   $1,555.20
2                                            affidavits and drafting of same (2.3).
315 Bauer, Alison D.               12/4/2019 Call with Parkinson, A. Wilen and A. Akinrinade on objection to motions              1.0    $648.00
2                                            to convert.
315 Bauer, Alison D.               12/5/2019 Confer with Gray and Teoh (.8); call with Gray and Liddle (.7); call with            1.8   $1,166.40
2                                            M. Parkinson on objection (.3).
218 Licker, Michael                12/5/2019 Telephone conference with W. Gray regarding Erie County appeal (0.3);                0.5    $257.40
7                                            telephone conference with J. Fullmer regarding appeal (0.2).
218 Licker, Michael                12/6/2019 Emails to D. Wander regarding appeal timing (0.2); conference with J.                3.3   $1,698.84
7                                            Fullmer regarding appeal (0.4); review and revise Rule 2004 motions
                                             (0.7); telephone conference with J. Liddle, W. Gray and J. Fullmer
                                             regarding Erie County Appeal and 2004 motions (1.8); telephone
                                             conference with W. Gray regarding conversion motions (0.2).
323 Teoh, Jiun-Wen Bob             12/6/2019 Researched parameters of "unusual circumstance" under 1112(b)(2) of                  1.7    $575.28
2                                            Bankruptcy Code.
315 Bauer, Alison D.               12/7/2019 Work on objections; internal emails.                                                 5.6   $3,628.80
2
315 Bauer, Alison D.               12/6/2019 Work on objections and internal communications re same.                              5.4   $3,499.20
2
218 Licker, Michael                12/9/2019 Telephone conferences with malpractice counsel regarding settlement                  1.0    $514.80
7                                            of malpractice claims (0.5); telephone conference with counsel for M.
                                             Barr regarding extension of automatic stay motion (0.2); telephone
                                             conference with B. Bortnick regarding Bortnick 2004 motion (0.2)
323 Teoh, Jiun-Wen Bob             12/9/2019 Reviewed and edited memo of law in opposition to motions to convert.                 1.6    $541.44
2
315 Bauer, Alison D.               12/9/2019 Work on affidavits, objections, memo (6.0); call with A. Akinrinade (.5)             6.5   $4,212.00
2
311 Parkinson, Meredith S.         12/4/2019 Call with EisnerAmper and A. Bauer re Wilen affidavit (1.0); follow-up               1.2    $514.08
6                                            call with A. Akinrinade re same (.2).
311 Parkinson, Meredith S.         12/4/2019 Call with A. Bauer re objections to conversion motion.                               0.1     $42.84
6
311 Parkinson, Meredith S.         12/5/2019 Call with W. Gray re affidavits in support of objections.                            0.1     $42.84
6
315 Bauer, Alison D.              12/10/2019 Mark up Wilen affidavit (.8); confer with W. Gray (.1); review and mark              4.1   $2,656.80
2                                            up homestead order (.2); work on pleadings (3.0).


                                                             Page 17 of 24
                                                                                                                         5/29/2020 11:05:02 AM
             19-12346-shl
311 Parkinson, Meredith S.
                             Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12 Main Document
                                  12/4/2019 Correspondence with J. Fullmer and brief research re reporting 0.4                              $171.36
6                                                         Pgas45
                                            negative accounts      of 57
                                                                assets  on schedules.
218 Licker, Michael               12/10/2019 Conference with J. Fullmer regarding Rule 2004 motions.                                 0.2    $102.96
7
265 Fullmer, James S.             12/10/2019 Meeting with M. Licker regarding discovery matters.                                     0.2     $72.72
3
315 Bauer, Alison D.               12/3/2019 Work on objection arguments.                                                            4.8   $3,110.40
2
315 Gray Jr., William F.           12/2/2019 Work on motion to request additional time for Erie County Appeal.                       0.5    $333.00
3
315 Gray Jr., William F.           12/2/2019 Meeting with J. Liddle for deposition preparation.                                      2.8   $1,864.80
3
315 Gray Jr., William F.           12/2/2019 Prepare opposition papers to conversion motions.                                        2.6   $1,731.60
3
315 Gray Jr., William F.           12/3/2019 Preparation of J. Liddle for deposition; meetings with J. Liddle re same.               2.6   $1,731.60
3
315 Gray Jr., William F.           12/3/2019 Issues re claims; conference with M. Licker (.2); review status of                      0.6    $399.60
3                                            litigation claims against the estate, particularly those claims re bar stay
                                             litigation, etc.
315 Gray Jr., William F.           12/3/2019 Work on papers in opposition to conversion motions.                                     1.2    $799.20
3
315 Gray Jr., William F.           12/4/2019 Prepare for, attend and defend deposition of J. Liddle at the offices of                7.2   $4,795.20
3                                            Davidoff, Hutcher & Citron.
315 Gray Jr., William F.           12/5/2019 Work on opposition papers to conversion motions.                                        3.6   $2,397.60
3
315 Gray Jr., William F.           12/6/2019 Review US Trustee motion for conversion of case or appointment of                       2.4   $1,598.40
3                                            Trustee.
315 Gray Jr., William F.           12/6/2019 Conference call with M. Licker, J. Fullmer and the client re preparation                2.0   $1,332.00
3                                            of brief and motion for extension of time to file relief from automatic stay
                                             for the Erie County appeal and discuss substantive brief.
315 Gray Jr., William F.           12/8/2019 Work on papers in opposition to motions to convert, particularly                        4.2   $2,797.20
3                                            affidavits in opposition.
321 Kelly, Rachel                  12/3/2019 Calls with J. Fullmer and Erie County clerk's office re record on appeal                0.6    $144.72
8
321 Kelly, Rachel                  12/4/2019 Calls and emails with J. Fullmer, M. Licker, and Record Press re                        1.0    $241.20
8                                            process for record on appeal
321 Kelly, Rachel                  12/3/2019 Emails with J. Fullmer re judgment roll; research re same.                              0.4     $96.48
8
218 Licker, Michael               12/11/2019 Review and revise opposition to conversion motions (2.5); review and                    2.9   $1,492.92
7                                            revise Rule 2004 motions (0.3).
265 Fullmer, James S.             12/11/2019 Attention to litigation matters.                                                        0.3    $109.08
3
315 Bauer, Alison D.              12/11/2019 Various calls with M. Licker (.3); confer with M. Parkinson (.1); revise                1.3    $842.40
2                                            memorandum (.5); review and comment on affidavit (.4).
265 Fullmer, James S.             12/11/2019 Call with W. Gray and J. Teoh regarding litigation matters.                             0.1     $36.36
3
218 Licker, Michael               12/12/2019 Prepare objection to Bortnick Rule 2004 motion (1.6); review and revise                 2.1   $1,081.08
7                                            opposition to motions to convert (0.5).
265 Fullmer, James S.             12/12/2019 Call with W. Gray regarding litigation matter.                                          0.1     $36.36
3
265 Fullmer, James S.             12/12/2019 Call with M. Licker regarding litigation matter.                                        0.1     $36.36
3
323 Teoh, Jiun-Wen Bob            12/12/2019 Reviewed all opposition to conversion papers and revised to conform                     8.6   $2,910.24
2                                            and finalize.
218 Licker, Michael               12/12/2019 Telephone conferences with W. Gray and J. Fullmer regarding                             0.2    $102.96
7                                            conversion motion opposition.
265 Fullmer, James S.             12/12/2019 Attention to drafting of responsive briefs to conversion motions.                       6.7   $2,436.12
3
265 Fullmer, James S.             12/12/2019 Calls with R. Kelly regarding litigation matters.                                       0.1     $36.36
3
265 Fullmer, James S.             12/12/2019 Call with J. Teoh regarding litigation matters.                                         0.2     $72.72
3
315 Bauer, Alison D.              12/12/2019 Call with A. Akinrinade, W. Gray (.4); mark up various pleadings in                     1.2    $777.60
2                                            response to motions (.8).
265 Fullmer, James S.             12/12/2019 Call with M. Parkinson regarding litigation matter.                                     0.1     $36.36
3


                                                             Page 18 of 24
                                                                                                                            5/29/2020 11:05:02 AM
             19-12346-shl
265 Fullmer, James S.
                             Doc 12/12/2019
                                 289 Filed        06/04/20 Entered 06/04/20 12:57:12
                                            Calls with A. Bauer regarding litigation matters.
                                                                                                                       Main Document
                                                                                                                                 0.5      $181.80
3                                                          Pg 46 of 57
315 Bauer, Alison D.              12/12/2019 Mulitple calls with J. Fullmer on drafting (.4).                                      0.4    $259.20
2
311 Parkinson, Meredith S.        12/13/2019 Call with client re Wilen declaration (.8); multiple calls, emails with               2.8   $1,199.52
6                                            EisnerAmper re same (1.0)and revisions to Wilen declaration and
                                             finalization for filing (1.0).
311 Parkinson, Meredith S.        12/12/2019 Correspondence with EisnerAmper regarding Wilen declaration and                       2.5   $1,071.00
6                                            revisions to same, including additional review of interest rate analysis.

311 Parkinson, Meredith S.        12/12/2019 Proofread omnibus objection to conversion motion and supporting                       3.0   $1,285.20
6                                            Liddle affidavit.
311 Parkinson, Meredith S.        12/11/2019 Discuss declaration with EisnerAmper (.2) and revise per comments of                  2.9   $1,242.36
6                                            same (.5); call with client, W. Gray, and EisnerAmper re changes (.3);
                                             further drafting of Wilen affidavit (1.9).
311 Parkinson, Meredith S.        12/10/2019 Further revisions to supporting declaration (.5); call with client to                 5.9   $2,527.56
6                                            discuss content of declarations opposing conversion motions (2.1);
                                             follow-up call with W. Gray re same (.2); review loan correspondence
                                             forwarded from client (.9); review comments of A. Bauer and M. Licker
                                             to Wilen declaration and incorporate same into declaration (.7); review
                                             JLL affidavit (1.5).
265 Fullmer, James S.             12/13/2019 Finalize response briefs to conversion motions.                                       1.0    $363.60
3
311 Parkinson, Meredith S.         12/9/2019 Review Counsel Financial loan statements (1); call with W. Gray re                    3.8   $1,627.92
6                                            Wilen declaration (.3); calls and emails with EisnerAmper re same (1.3);
                                             call with A. Bauer re same (.2); revise affidavit and circulate to team
                                             (2.0).
218 Licker, Michael               12/17/2019 Email to B. Bortnick regarding 2004 motion objection (0.2); telephone                 1.5    $772.20
7                                            conference with J. Liddle regarding 2004 motions (0.6); review and
                                             revise 2004 motions (0.5); telephone conference with W. Gray
                                             regarding Counsel Financial reply papers in support of motion for
                                             conversion (0.2).
315 Gray Jr., William F.           12/9/2019 Work on opposition papers to Conversion Motions by the US Trustee,                    6.7   $4,462.20
3                                            Blaine Bortnick and Counsel Financial.
315 Gray Jr., William F.          12/10/2019 Work on opposition papers to Conversion Motions by the US Trustee,                    5.7   $3,796.20
3                                            Blaine Bortnick and Counsel Financial.
315 Gray Jr., William F.          12/11/2019 Work on opposition papers to Conversion Motions by the US Trustee,                    7.8   $5,194.80
3                                            Blaine Bortnick and Counsel Financial; discuss with J. Fullmer and J.
                                             Teoh
315 Gray Jr., William F.          12/12/2019 Work on opposition papers to Conversion Motions by the US Trustee,                    6.7   $4,462.20
3                                            Blaine Bortnick and Counsel Financial.
315 Gray Jr., William F.          12/13/2019 Work on and file opposition papers to Conversion Motions by the US                    4.3   $2,863.80
3                                            Trustee, Blaine Bortnick and Counsel Financial or dismissal of case.
315 Bauer, Alison D.              12/17/2019 Attention to CF subpoena (.2); review Bortnick replies (.3); confer with              1.0    $648.00
2                                            W. Gray (.2); call with M. Licker (.1); review and revise agenda (.2).
323 Teoh, Jiun-Wen Bob             12/9/2019 Contacted team and collected working drafts of opposition papers for                  0.2     $67.68
2                                            JLL review.
315 Bauer, Alison D.              12/13/2019 Work on pleadings re conversion.                                                      2.0   $1,296.00
2
315 Bauer, Alison D.              12/17/2019 Hearing prep.                                                                         8.5   $5,508.00
2
315 Bauer, Alison D.              12/16/2019 Hearing prep.                                                                         1.9   $1,231.20
2
323 Teoh, Jiun-Wen Bob            12/13/2019 Revised J Liddle affidavit and related papers to incorporate additional               3.4   $1,150.56
2                                            comments and finalize for filing.
265 Fullmer, James S.             12/17/2019 Legal research regarding litigation issue.                                            0.7    $254.52
3
265 Fullmer, James S.             12/17/2019 Calls with A. Bauer regarding litigation matter.                                      0.1     $36.36
3
265 Fullmer, James S.             12/17/2019 Call with W. Gray regarding litigation matter.                                        0.7    $254.52
3
218 Licker, Michael               12/18/2019 Research regarding service of Bank of America Rule 2004 motion (0.2);                 1.4    $720.72
7                                            review Counsel Financial reply papers in support of conversion (0.9);
                                             telephone conference with W. Gray regarding Counsel FInancial reply
                                             papers (0.3).
265 Fullmer, James S.             12/18/2019 Call with R. Kelly regarding litigation issue.                                        0.1     $36.36
3



                                                              Page 19 of 24
                                                                                                                          5/29/2020 11:05:02 AM
             19-12346-shl
265 Fullmer, James S.
                             Doc 12/18/2019
                                 289 Filed        06/04/20 Entered 06/04/20 12:57:12
                                            Call with W. Gray regarding litigation matters.
                                                                                                                 Main Document
                                                                                                                           0.2            $72.72
3                                                          Pg 47 of 57
265 Fullmer, James S.             12/18/2019 Attention to litigation matters.                                                     0.3    $109.08
3
315 Bauer, Alison D.              12/18/2019 Phone call from J. Liddle with W. Gray.                                              0.7    $453.60
2
315 Bauer, Alison D.              12/18/2019 Work on orders (.3); prepare for hearing (2.0).                                      2.3   $1,490.40
2
265 Fullmer, James S.             12/19/2019 Assist in preparation for omnibus hearing.                                           0.2     $72.72
3
321 Kelly, Rachel                  12/9/2019 Emails with All NY Process and J. Fullmer re filing in 4th Dept                      0.5    $120.60
8
321 Kelly, Rachel                 12/11/2019 Meet with B. Teoh and W. Gray re objections; review of documents;                    1.3    $313.56
8                                            prepare binder of pending objections
321 Kelly, Rachel                 12/12/2019 Review and edit objection to motion to convert memo of law, affidavit                3.5    $844.20
8                                            and declarations; calls and emails with team re same.
321 Kelly, Rachel                 12/16/2019 Emails with M. Parkinson and A. Bauer re proposed orders (.2); finalize              1.5    $361.80
8                                            and file proposed 6th interim order re cash collateral and proposed
                                             order to extend exclusivity (.9); service of same (.4).
315 Bauer, Alison D.              12/19/2019 Prepare for and attend hearing including meeting with client, W. Gray                5.0   $3,240.00
2                                            and EisnerAmper.
315 Bauer, Alison D.              12/19/2019 Draft/review proposed orders.                                                        0.2    $129.60
2
315 Gray Jr., William F.          12/16/2019 Work on opposition papers and argument re Conversion Motions.                        4.5   $2,997.00
3
315 Gray Jr., William F.          12/17/2019 Review additional Rule 2004 motions for Bank of America and other                    0.4    $266.40
3                                            parties.
315 Gray Jr., William F.          12/17/2019 Prepare arguments re Conversion Motions; review preparations of plan                 5.3   $3,529.80
3                                            in response to feasibility issues.
315 Gray Jr., William F.          12/18/2019 Work on arguments and review potential witness testimony in regard to                4.6   $3,063.60
3                                            opposition to Conversion Motions (4.4); confer with James Fullmer (.2).
315 Gray Jr., William F.          12/19/2019 Attend court hearing before Judge Lane on Conversion Motions, cash                   8.0   $5,328.00
3                                            collateral motions, motion to extend exclusivity and fee applications
                                             (7.6); discussions with A. Schwartz re US Trustee-related matters (.4).
315 Gray Jr., William F.          12/20/2019 Work on discussions with Al Togut and Melanie Cyganowski re                          2.2   $1,465.20
3                                            potential interest in serving as US Trustee; preparation of response to
                                             A. Schwartz re same.
311 Parkinson, Meredith S.        12/17/2019 Review replies to conversion objections and supporting declarations                  2.1    $899.64
6                                            and exhibits.
265 Fullmer, James S.             12/20/2019 Call with M. Parkinson regarding litigation issue.                                   0.1     $36.36
3
323 Teoh, Jiun-Wen Bob            12/19/2019 Revised JLL affidavit and related preparations for the hearing.                      1.0    $338.40
2
321 Kelly, Rachel                 12/17/2019 Emails re 2004 motions; revise and circulate per M. Licker; file and                 1.5    $361.80
8                                            service of same.
321 Kelly, Rachel                 12/18/2019 Research service requirements re Bank of America 2004 motion;                        0.5    $120.60
8                                            emails with M. Licker and P. Rosehill re same; arrange for service of
                                             documents.
315 Gray Jr., William F.            1/7/2020 Review draft of appeal brief with regard to summary judgment in the                  0.5    $342.00
3                                            Erie County action.
323 Teoh, Jiun-Wen Bob              1/7/2020 Research regarding appeal brief.                                                     0.4    $151.20
2
323 Teoh, Jiun-Wen Bob             1/14/2020 Researched issues related to contracts and guaranties for appeal brief               2.9   $1,096.20
2                                            of Erie County Action.
323 Teoh, Jiun-Wen Bob             1/16/2020 Research related to Appellant's Brief in Erie County Action.                         1.9    $718.20
2
323 Teoh, Jiun-Wen Bob             1/17/2020 Research related to appellant's brief in the Erie County Action                      3.6   $1,360.80
2
323 Teoh, Jiun-Wen Bob             1/17/2020 Conference call with M Licker and R Kelly to discuss appellant's brief in            0.3    $113.40
2                                            Erie County Action.
323 Teoh, Jiun-Wen Bob             1/23/2020 Conference call with M Licker and W Gray to discuss appeal brief in                  0.5    $189.00
2                                            Erie County Action.
321 Kelly, Rachel                  2/18/2020 Discuss with W. Gray re timeline for respondents to file answering brief             0.5    $126.00
8                                            in Erie County appeal (.2); review of NYCRR rules (.2); update internal
                                             calendars re stip to extend time to respond (.1)




                                                             Page 20 of 24
                                                                                                                         5/29/2020 11:05:02 AM
             19-12346-shl
321 Kelly, Rachel
                                  Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12
                                       2/19/2020 Finalize motion to seal and 9019 motion; file same to docket
                                                                                                                          Main Document
                                                                                                                                    1.0          $252.00
8                                                               Pg 48 of 57
321 Kelly, Rachel                         3/4/2020 Research re requirements to extend time to perfect Willman appeal.                     1.2    $302.40
8
321 Kelly, Rachel                         3/5/2020 Call to 1st dept re requirements for perfecting Willman appeal.                        0.5    $126.00
8
315 Gray Jr., William F.                  3/3/2020 Work on Willman appeal.                                                                0.3    $205.20
3
315 Gray Jr., William F.                  3/4/2020 Telephone call with J. Flaxer re Willman appeal.                                       0.3    $205.20
3
321 Kelly, Rachel                         3/5/2020 Draft and circulate letter request for extension of time to perfect Willman            0.7    $176.40
8                                                  appeal.
218 Licker, Michael                       3/9/2020 Telephone conference with A. Schwartz regarding Barr sealing motion                    0.7    $378.00
7                                                  (0.5); telephone conference with W. Gray regarding discovery motions
                                                   (0.2).
323 Teoh, Jiun-Wen Bob                   3/10/2020 Research standard to seal settlements (.9); draft declaration in support               2.9   $1,096.20
2                                                  (1.2); review motion for potential redactions (.8).
321 Kelly, Rachel                         3/6/2020 Research re 1st dep't appeal; call with 1st dep't clerk re filing                      0.5    $126.00
8                                                  requirements.
315 Gray Jr., William F.                  3/9/2020 Prepare Request to extend time to perfect Willman appeal.                              0.5    $342.00
3
218 Licker, Michael                      3/16/2020 Review and revise motion to redact Barr settlement (0.3); emails to L&R                0.4    $216.00
7                                                  Trustee regarding same.
218 Licker, Michael                      3/18/2020 Finalize Barr 9019 motion for filing.                                                  0.3    $162.00
7
218 Licker, Michael                      3/24/2020 Telephone conference with A. Schwartz regarding motion to seal.                        0.8    $432.00
7
323 Teoh, Jiun-Wen Bob                   3/16/2020 Revise motion to redact Barr motion and related papers                                 1.5    $567.00
2
323 Teoh, Jiun-Wen Bob                   3/18/2020 Finalize motion to redact and amended 9019 Barr motion (1.9); further                  4.6   $1,738.80
2                                                  revisions to motion to redact (.5); draft revised notices of motion (.9);
                                                   prepare unredacted package for service to court chambers (1.3).
321 Kelly, Rachel                        3/18/2020 Emails re motion to seal/redact and 9019 motion re Barr settlement;                    2.0    $504.00
8                                                  revise and finalize for filing; file to docket; service of same
321 Kelly, Rachel                        3/19/2020 Prepare and send unredacted documents to chambers.                                     0.5    $126.00
8
321 Kelly, Rachel                        3/27/2020 Further research and review rules re certificate of no objection; draft                1.0    $252.00
8                                                  certificates and circulate.
265 Fullmer, James S.                     4/1/2020 Draft stipulation regarding extension of deadline to respond to CF II                  0.6    $246.24
3                                                  motion for leave to appeal.
321 Kelly, Rachel                        3/26/2020 Email with M. Licker re certificate of no objection; research re same                  0.8    $201.60
8
265 Fullmer, James S.                     4/2/2020 Emails with D. Wander regarding stipulation to extend deadlines in fee                 0.3    $123.12
3                                                  appeal.
321 Kelly, Rachel                         4/3/2020 Email with chambers re withdrawal of motion; draft notice of withdrawal                0.8    $201.60
8                                                  and circulate to team.
321 Kelly, Rachel                         4/2/2020 Review of 4th dep't guidelines re covid-19; calls and emails with 4th                  0.5    $126.00
8                                                  Dept and Record press re emergency hearing; emails to W. Gray re
                                                   same.
321 Kelly, Rachel                         4/2/2020 Retrieve and circulate recently entered orders                                         0.3     $75.60
8
265 Fullmer, James S.                     4/8/2020 Finalize stipulation regarding extension of deadlines in SDNY appeal.                  0.2     $82.08
3
321 Kelly, Rachel                         4/8/2020 Review SDNY appeal docket; file stipulation to extend time to answer;                  0.7    $176.40
8                                                  emails with J. Fullmer re same.
321 Kelly, Rachel                         4/9/2020 Retrieve copy of order granting stipulation to extend and circulate;                   0.5    $126.00
8                                                  emails re pending appeals in SDNY
321 Kelly, Rachel                        3/19/2020 Prepare and send unredacted documents to US Trustee and Ch 11                          0.5    $126.00
8                                                  Trustee.
323 Teoh, Jiun-Wen Bob                    4/1/2020 Review and preparation for hearing on Barr settlement motions (1.1);                   1.4    $529.20
2                                                  call with A Bauer to discuss case (.1); edit proposed orders and send to
                                                   Judge Lane's chambers (.2).
Other Contested Matters (excluding assumption/rejection motions) Total:                                                                 416.7 $244,930.6
                                                                                                                                                       8




                                                                   Page 21 of 24
                                                                                                                                 5/29/2020 11:05:02 AM
             19-12346-shl
Business Operations (B200.B210)
                                  Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12                                Main Document
                                                           Pg 49 of 57
265 Fullmer, James S.                 11/25/2019 Calls with R. Lynne and A. Akinrinade regarding budget issues; e-mails                  0.4    $181.80
3                                                with R. Lynne regarding same.
265 Fullmer, James S.                  12/9/2019 Call with A. Bauer regarding monthly operating reports.                                 0.2     $72.72
3
Business Operations Total:                                                                                                               0.6    $254.52

Finance/Cash Collateral (B200.B230)

315 Bauer, Alison D.                   11/6/2019 Budget call with A. Akininrade.                                                         0.2    $162.00
2
315 Bauer, Alison D.                   11/8/2019 Budgeting related information to A. Akinrinade.                                         0.1     $81.00
2
315 Bauer, Alison D.                  11/12/2019 Call with Akinrinade and W. Gray on budgets, expenses, MORs,                            0.3    $243.00
2                                                payments and collections regarding firm.
311 Parkinson, Meredith S.            11/12/2019 Calls, emails with client and Paychex re workers compensation policies.                 0.5    $267.75
6
315 Bauer, Alison D.                  11/15/2019 Review fifth interim cash collateral motion and emails to and from M                    0.2    $162.00
2                                                Parkinson (.1); attention to communications to Wander re
                                                 disbursements (.1).
315 Bauer, Alison D.                  11/18/2019 Regarding budget issues: calls with A. Akinrinade (.4); confer with W.                  0.6    $486.00
2                                                Gray (.2).
311 Parkinson, Meredith S.            11/15/2019 Draft fifth interim cash collateral order and send to A. Bauer for review.              0.4    $214.20
6
315 Bauer, Alison D.                  11/19/2019 Confer with Gray on budget issues and attention to emails re certain                    1.1    $891.00
2                                                budget items (.2); review versions of budget/forecast and email
                                                 questions to EA(.6); call with A. Akinrinade (.5).
315 Bauer, Alison D.                  11/22/2019 Communications with W. Gray (.2); confer with M. Parkinson (.1);                        0.7    $567.00
2                                                respond to D. Wander email (.2); attention to proposed cash collateral
                                                 order (.2).
311 Parkinson, Meredith S.            11/21/2019 Call with A. Bauer re cash collateral and budget (.3).                                  0.3    $160.65
6
311 Parkinson, Meredith S.            11/22/2019 Coordinate finalization and filing of further interim order and budget (.2);            0.3    $160.65
6                                                emails with W. Gray and A. Bauer re same (.1).
311 Parkinson, Meredith S.            11/19/2019 Circulate budget and interm cash collateral order to David Wander.                      0.2    $107.10
6
311 Parkinson, Meredith S.            11/21/2019 Call with Paychex re workers compensation and follow-up email to R.                     0.5    $267.75
6                                                Reverendo re same.
315 Gray Jr., William F.              11/22/2019 Review monthly operating reports, cash collateral budgets and motions,                  0.8    $666.00
3                                                opposition to cash collateral spending by Counsel Financial.
321 Kelly, Rachel                     11/22/2019 Finalize and file proposed 5th interim cash collateral order; service of                0.6    $180.90
8                                                same
315 Bauer, Alison D.                  11/21/2019 Budget issues.                                                                          0.3    $243.00
2
315 Bauer, Alison D.                  11/27/2019 Review and revisions to order.                                                          0.1     $81.00
2
311 Parkinson, Meredith S.            12/11/2019 Draft further interim cash collateral order.                                            0.3    $128.52
6
315 Bauer, Alison D.                  12/18/2019 Prepare arguments for contested cash collateral hearing given Counsel                   0.8    $518.40
2                                                Financial's newest objection to use of cash collateral in its entirety.
315 Bauer, Alison D.                  12/18/2019 Call with M. Parkinson and D. Wander (.6); follow up on proposal with                   0.9    $583.20
2                                                client (.3).
311 Parkinson, Meredith S.            12/16/2019 Coordinate filing of cash collateral order and budget.                                  0.2     $85.68
6
311 Parkinson, Meredith S.            12/17/2019 Correspondence with David Wander re accountants' role in preparing                      0.2     $85.68
6                                                monthly operating reports.
311 Parkinson, Meredith S.            12/18/2019 Research 552 "equities of the case" exception (2.5); research SDNY                      3.1   $1,328.04
6                                                local rules on permitted adequate protection liens in interim cash
                                                 collateral orders (.3); and correspondence with A. Bauer re same (.3).
315 Gray Jr., William F.              12/23/2019 Telephone call with US Trustee and J. Liddle re introduction of Trustee                 0.5    $333.00
3                                                and maintenance of bank account issues.
315 Gray Jr., William F.              12/23/2019 Emails with Trustee re bank accounts and fee payment issues.                            1.0    $666.00
3
Finance/Cash Collateral Total:                                                                                                          14.2   $8,669.52




                                                                 Page 22 of 24
                                                                                                                                5/29/2020 11:05:02 AM
             19-12346-shl
Tax Issues (B200.B240)
                                  Doc 289        Filed 06/04/20 Entered 06/04/20 12:57:12                                 Main Document
                                                             Pg 50 of 57
315 Gray Jr., William F.                 1/15/2020 Further request of extension of time to file tax returns by Liddle &                 0.2    $136.80
3                                                  Robinson and Jeffrey L. Liddle.
Tax Issues Total:                                                                                                                       0.2    $136.80

Claims Administration and Objections (B300.B310)

315 Gray Jr., William F.                 11/1/2019 Work on response to motion to convert.                                               2.2   $1,831.50
3
323 Teoh, Jiun-Wen Bob                  11/21/2019 Reviewed JLL and L&R claims registry to identify additional malpractice              0.5    $211.50
2                                                  claims.
311 Parkinson, Meredith S.              11/22/2019 Further research re treatment of CF claims and draft litigation strategy             3.6   $1,927.80
6                                                  memo re same.
311 Parkinson, Meredith S.              11/21/2019 Call with EisnerAmper re transaction history with respect to CF loans.               0.2    $107.10
6
311 Parkinson, Meredith S.              11/21/2019 Review materials on third party litigation financing.                                0.3    $160.65
6
311 Parkinson, Meredith S.               12/2/2019 Correspondence with EisnerAmper re Wilen affidavit (.2); research re                 0.7    $299.88
6                                                  Ponzi scheme arguments (.5).
323 Teoh, Jiun-Wen Bob                   12/3/2019 Drafted Motion to Set Bar Date.                                                      4.2   $1,421.28
2
315 Bauer, Alison D.                     12/3/2019 Attention to bar date motion.                                                        0.1     $64.80
2
311 Parkinson, Meredith S.               12/3/2019 Review and comment on draft bar date motion.                                         1.0    $428.40
6
311 Parkinson, Meredith S.               12/6/2019 Continued work on Wilen affidavit, including review of loan documents,               3.1   $1,328.04
6                                                  loan statements, and payment history.
311 Parkinson, Meredith S.               12/5/2019 Call with EisnerAmper re Wilen affidavit (.2); review Counsel Financial              1.0    $428.40
6                                                  proofs of claim, loan summaries, and loan statements (.8).
311 Parkinson, Meredith S.               12/7/2019 Review and comment on documentation request for Counsel Financial                    0.2     $85.68
6                                                  (.2).
311 Parkinson, Meredith S.               12/4/2019 Review Victory Park investor materials and further research re investors             1.2    $514.08
6                                                  in Counsel Financial entities for Wilen affidavit (.8); brief research re
                                                   regulations on non-bank lenders in New York (.4).
323 Teoh, Jiun-Wen Bob                  12/10/2019 Revised Motion to Set Bar Date and related papers.                                   2.7    $913.68
2
315 Bauer, Alison D.                    12/11/2019 Review bar date motion and order and provide comments to J. Teoh.                    0.4    $259.20
2
323 Teoh, Jiun-Wen Bob                  12/12/2019 Drafted and finalized Motions to Set Bar Date and related papers for                 1.3    $439.92
2                                                  filing.
315 Bauer, Alison D.                    12/12/2019 Review and revise bar date pleadings and provide comments to J.                      0.2    $129.60
2                                                  Teoh.
311 Parkinson, Meredith S.              12/11/2019 Review spreadsheet from Counsel Financial regarding loan detail and                  0.8    $342.72
6                                                  correspondence re same.
315 Gray Jr., William F.                 12/9/2019 Review Barr date motion.                                                             0.4    $266.40
3
323 Teoh, Jiun-Wen Bob                  12/16/2019 Drafted proposed order to extend exclusivity.                                        0.3    $101.52
2
Claims Administration and Objections Total:                                                                                            24.4 $11,262.15

Plan and Disclosure Statement (including Business Plan) (B300.B320)

323 Teoh, Jiun-Wen Bob                  11/13/2019 Drafted Motion to Extend Exclusivity Periods.                                        3.4   $1,438.20
2
323 Teoh, Jiun-Wen Bob                  11/13/2019 Drafted Notice of Motion to Extend Exclusivity Periods.                              0.2     $84.60
2
323 Teoh, Jiun-Wen Bob                  11/13/2019 Drafted motion for order shortening notice period for motion to extend               1.0    $423.00
2                                                  exclusivity periods.
315 Bauer, Alison D.                    11/14/2019 Review and revise motion to extend exclusivity and related pleadings                 0.6    $486.00
2                                                  and internal communications re same.
323 Teoh, Jiun-Wen Bob                  11/14/2019 Revised motion to extend exclusivity periods and worked with R Kelly                 1.1    $465.30
2                                                  and to file and serve.
311 Parkinson, Meredith S.              11/14/2019 Review motion to extend exclusivity and ex parte motion to shorten                   1.0    $535.50
6                                                  notice for same.




                                                                   Page 23 of 24
                                                                                                                               5/29/2020 11:05:02 AM
             19-12346-shl
321 Kelly, Rachel
                                  Doc 11/14/2019
                                      289 Filed         06/04/20 Entered 06/04/20 12:57:12 Main Document
                                                 Emails with B. Teoh and A. Bauer re motion to extend exclusivity; 1.3                          $391.95
8                                                finalize and filePg   51 ofservice
                                                                  to docket;  57 of motion
315 Bauer, Alison D.                       11/23/2019 Work on objection to exclusivity including emails from client and Foley            0.3    $243.00
2                                                     Hoag attorneys.
315 Bauer, Alison D.                       11/25/2019 Discussion with W. Gray on objection to exclusivity and plan issues.               0.5    $405.00
2
315 Gray Jr., William F.                   11/21/2019 Review exclusivity motion and check for any objections to exclusivity              0.3    $249.75
3                                                     extension.
315 Bauer, Alison D.                       11/27/2019 Review and revisions to exclusivity order.                                         0.1     $81.00
2
315 Gray Jr., William F.                    2/25/2020 Work on issues related to CF's liens on pre- and post-petition property            1.0    $684.00
3                                                     and impact on classification of claims and cash collateral and
                                                      administrative claim status (.5); conference call with M. Parkinson and
                                                      J. Liddle re same (.5).
Plan and Disclosure Statement (including Business Plan) Total:                                                                          10.8   $5,487.30

Restructurings (B400.B420)

315 Bauer, Alison D.                       11/20/2019 Confer with Gray (.5); research and analysis (1.4); calls with M                   2.6   $2,106.00
2                                                     Parkinson and J Fullmer (.2).
323 Teoh, Jiun-Wen Bob                      12/4/2019 Drafted Motion to Set Bar Date.                                                    1.7    $575.28
2
Restructurings Total:                                                                                                                    4.3   $2,681.28

Trial and Hearing Attendance (L400.L450)

311 Parkinson, Meredith S.                 12/19/2019 Review state court stipulations to determine whether executed version              0.6    $257.04
6                                                     of supporting document was attached in advance of hearing.
311 Parkinson, Meredith S.                 12/19/2019 Telephonically attend hearing.                                                     3.5   $1,499.40
6
Trial and Hearing Attendance Total:                                                                                                      4.1   $1,756.44

Total:                                                                                                                                 679.6 $370,171.9
                                                                                                                                                      8




                                                                     Page 24 of 24
                                                                                                                                5/29/2020 11:05:02 AM
             19-12346-shl         Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12                           Main Document
                                                           Pg 52 of 57




                                                               Foley Hoag LLP
                                                  Cost Billed by Cost Code on 36355.00002
                                                  Entries Billed November 2019 - April 2020
Attorney                          Work Date                                                                                    Narrative   Amount

Conference Call (005 )

311 Parkinson, Meredith S.            11/26/2019 VENDOR: MEREDITH S. PARKINSON INVOICE#: 3864398012261439 DATE:                             $58.00
6                                                12/26/2019 - Telephone call charge - 11/26/19 - Conference Call Charges-Meredith
                                                 Parkinson,Took part in telephonic hearing and amount was charged to personal credit
                                                 card 11/26/19
311 Parkinson, Meredith S.            12/19/2019 VENDOR: MEREDITH S. PARKINSON INVOICE#: 3894111201081523 DATE: 1/8/2020                   $170.00
6                                                 - CourtCall receipt - 12/19/19 - Conference Call Charges-Meredith Parkinson,CourtCall
                                                 conference call for hearing on 12/19/19 12/19/19
315 Bauer, Alison D.                   2/12/2020 Cancellation of: VENDOR: COURTCALL, LLC INVOICE#: 10032589 DATE: 9/5/2019 -               ($44.00)
2                                                10032589 - COURTCALL, LLC - CourtCall - 09/05/19
Conference Call Total:                                                                                                                     $184.00

Courier Services (027 )

315 Bauer, Alison D.                  11/25/2019 VENDOR: CITY EXPEDITOR INC INVOICE#: 83087 DATE: 10/31/2019 - Messenger                    $43.00
2                                                Service - CITY EXPEDITOR INC - Messenger services for 10/23 - U.S. Courthouse -
                                                 10/31/19
315 Bauer, Alison D.                  11/25/2019 VENDOR: CITY EXPEDITOR INC INVOICE#: 83087 DATE: 10/31/2019 - Messenger                    $43.00
2                                                Service - CITY EXPEDITOR INC - Messenger services for 10/23 to US Bankruptcy Court
                                                 - 10/31/19
315 Bauer, Alison D.                   1/17/2020 VENDOR: CITY EXPEDITOR INC INVOICE#: 84143 DATE: 12/31/2019 - - CITY                       $17.00
2                                                EXPEDITOR INC - Messenger Services 12/13 to: Sean H. Lane, 1 Bowling Green
                                                 Court, Rm. 701, Bowling Green, NY - 12/31/19
315 Bauer, Alison D.                   2/20/2020 Vendor: CITY EXPEDITOR INC Invoice#: 84778 Date: 1/31/2020 - - CITY                        $27.00
2                                                EXPEDITOR INC - Courier Service - Jan. 21, 2020 - Liddle & Robinson - 01/31/20
Courier Services Total:                                                                                                                    $130.00

Express Delivery (FEDEX) (029 )

321 Kelly, Rachel                     10/29/2019 VENDOR: FEDEX INVOICE#: 682715707 DATE: 11/4/2019                                          $17.07
8                                                "Federal Express Delivery Ship Date: 10/29/2019 Recipient: Hon Sean Lane US
                                                 Bankruptcy Court NEW YORK, NY"
321 Kelly, Rachel                      11/1/2019 VENDOR: FEDEX INVOICE#: 683424813 DATE: 11/11/2019                                         $16.85
8                                                "Federal Express Delivery Ship Date: 11/01/2019 Recipient: Division of Corporations
                                                 NYS Dept of State ALBANY, NY"
Express Delivery (FEDEX) Total:                                                                                                             $33.92




                                                                 Page 3 of 5
                                                                                                                            6/1/2020 3:06:16 PM
               19-12346-shl        Doc 289
In-House B&W Printing - Outsourced (055 )
                                                  Filed 06/04/20 Entered 06/04/20 12:57:12                       Main Document
                                                              Pg 53 of 57
321 Kelly, Rachel                       1/22/2020 In-House B&W Printing - Outsourced                                                    $183.80
8
In-House B&W Printing - Outsourced Total:                                                                                               $183.80

Document Preparation (100 )

321 Kelly, Rachel                           4/7/2020 Vendor: RECORD PRESS INC. Invoice#: 104408 Date: 2/1/2020 - due 2/16/20 -        $3,692.10
8                                                    RECORD PRESS INC. - Appellant's Brief & Record on Appeal - 02/01/20
Document Preparation Total:                                                                                                           $3,692.10

Filing & Recording Fees (111 )

300 Clapp, Helen                       12/18/2019 VENDOR: PRECISION CORPORATE SERVICES INC INVOICE#: 290648 DATE:                       $253.00
3                                                 12/18/2019 - - PRECISION CORPORATE SERVICES INC - UCC Searches - 12/18/19
315 Gray Jr., William F.               12/10/2019 Vendor: APPELLATE DIVISION, FOURTH DEPARTMENT; Invoice#: CR12102019;                   $22.50
3                                                 Date: 12/10/2019 - Filing fee for a motion
315 Gray Jr., William F.                2/27/2020 July incoming wire -advance for the chapter 11 filing fee                          ($1,717.00)
3
Filing & Recording Fees Total:                                                                                                       ($1,441.50)

Official Fees and Costs (112 )

317 Rosehill, Phillip                   11/9/2019 VENDOR: AMERICAN EXPRESS INVOICE#: NY120119 DATE: 12/1/2019                            $15.00
7                                                 American Express - NY DOS CORP - copy charges for documents - 11/09/19
Official Fees and Costs Total:                                                                                                           $15.00

Outside Professional Fees (113 )

315 Bauer, Alison D.                    10/3/2019 VENDOR: AMERICAN EXPRESS INVOICE#: NY110119 DATE: 11/1/2019                            $44.00
2                                                 American Express - COURT CALL - on 9/5/19 - 10/3/19
317 Rosehill, Phillip                   11/2/2019 VENDOR: AMERICAN EXPRESS INVOICE#: NY120119 DATE: 12/1/2019                            $79.20
7                                                 American Express - ESCRIBERS - legal transcription - 11/02/19
321 Kelly, Rachel                      10/26/2019 VENDOR: AMERICAN EXPRESS INVOICE#: NY110119 DATE: 11/1/2019                           $387.20
8                                                 American Express - ESCRIBERS - legal transcription - 10/26/19
321 Kelly, Rachel                       1/11/2020 VENDOR: AMERICAN EXPRESS INVOICE#: NY02012020 DATE: 2/1/2020                          $392.40
8                                                 American Express - Escibers - transcription service - 01/11/20
Outside Professional Fees Total:                                                                                                        $902.80

Air Fare (200 )

311 Parkinson, Meredith S.             10/29/2019 Vendor: AIRPLUS INTERNATIONAL INC; Invoice#: Z200133381; Date: 10/29/2019 -           $326.11
6                                                 Travel through 10/29/19 - Ticket#00 17468482200;Parkinson/MeredithBOS
                                                  LGA10/24/2019AABOSLGA
311 Parkinson, Meredith S.             11/26/2019 Vendor: AIRPLUS INTERNATIONAL INC; Invoice#: Z200134981; Date: 11/26/2019 -            $10.00
6                                                 Travel through 11/26/19 - Ticket#89 00791708718;Parkinson/MeredithTravel agency
                                                  service fee11/18/2019NO CITY LISTED
Air Fare Total:                                                                                                                         $336.11

Taxi Fare (201 )

315 Bauer, Alison D.                   12/17/2019 VENDOR: ALISON D. BAUER INVOICE#: 3882471501081523 DATE: 1/8/2020 - Taxi -             $16.80
2                                                 Working Late 12/17 L&R - Taxi-Alison Bauer,Taxi home after working late 12/17/19
Taxi Fare Total:                                                                                                                         $16.80

Train Fare (205 )

311 Parkinson, Meredith S.             10/29/2019 Vendor: AIRPLUS INTERNATIONAL INC; Invoice#: Z200133381; Date: 10/29/2019 -           $174.00
6                                                 Travel through 10/29/19 - Ticket#55 40933582110;Parkinson/MeredithNYP
                                                  BOS10/25/20192VNO CITY LISTED
Train Fare Total:                                                                                                                       $174.00

Meals (206 )

321 Kelly, Rachel                      10/30/2019 VENDOR: AMERICAN EXPRESS INVOICE#: NY110119 DATE: 11/1/2019                            $75.94
8                                                 American Express - CULINART - Liddle team meeting - Gray; Bauer; Kelly; Teoh -
                                                  10/30/19
321 Kelly, Rachel                      11/19/2019 VENDOR: GRUBHUB HOLDINGS INC. INVOICE#: SL1362251 DATE: 11/24/2019                     $26.00
8                                                 GRUBHUB - Num Pang Sandwich Shop -Working late on filings - 11/19/19




                                                                   Page 4 of 5
                                                                                                                          6/1/2020 3:06:16 PM
               19-12346-shl
321 Kelly, Rachel
                                  Doc 11/25/2019
                                      289 Filed     06/04/20 Entered 06/04/20 12:57:12 Main Document
                                                 VENDOR: GRUBHUB HOLDINGS INC. INVOICE#: SL1362252 DATE: 12/1/2019                           $38.08
8                                                           Pg 54Kitchen
                                                 GRUBHUB - Hummus of 57- Late filings - 11/25/19
Meals Total:                                                                                                                                $140.02

Uber Service (211 )

315 Gray Jr., William F.               10/2/2019 VENDOR: WILLIAM F. GRAY, JR. INVOICE#: 3828703012111355 DATE: 12/11/2019 -                  $62.01
3                                                Car back from court w/ JLL (client) - Uber Service-William Gray Jr.,Car back from court
                                                 w/ JLL (client) 10/02/19
Uber Service Total:                                                                                                                          $62.01

Computer Research, PACER (312 )

270 Bennett, Sarah S.                  3/27/2020 PACER Charges for December 2019                                                            $146.60
1
270 Bennett, Sarah S.                  3/27/2020 PACER Charges for February 2020                                                              $5.40
1
270 Bennett, Sarah S.                  3/27/2020 PACER Charges for January 2020                                                              $41.00
1
Computer Research, PACER Total:                                                                                                             $193.00

Total:                                                                                                                                     $4,622.06




                                                                 Page 5 of 5
                                                                                                                           6/1/2020 3:06:16 PM
19-12346-shl   Doc 289   Filed 06/04/20 Entered 06/04/20 12:57:12   Main Document
                                     Pg 55 of 57



                                   EXHIBIT D

                                CERTIFICATION
19-12346-shl     Doc 289      Filed 06/04/20 Entered 06/04/20 12:57:12             Main Document
                                          Pg 56 of 57



Alison D. Bauer                                       Michael Licker
William F. Gray, Jr.                                  Meredith Parkinson
FOLEY HOAG LLP                                        FOLEY HOAG LLP
1301 Avenue of the Americas                           Seaport West
25th Floor                                            155 Seaport Boulevard
New York, New York 10019                              Boston, Massachusetts 02210
Tel: (646) 927-5500                                   Tel: (617) 832-1000
Fax: (646) 927-5599                                   Fax: (617) 832-7000

Attorneys for Jeffrey Lew Liddle Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

            CERTIFICATION OF WILLIAM F. GRAY, JR. PURSUANT TO FEE
             GUIDELINES FOR FEES AND DISBURSEMENTS IN SOUTHERN
                  DISTRICT OF NEW YORK BANKRUPTCY CASES

I, WILLIAM F. GRAY, JR., certify, as follows:

       1.      I am an attorney duly admitted to practice law in the State of New York and have

entered an appearance in the above-captioned cases. I am a partner in the law firm of Foley Hoag

LLP (“Foley Hoag”). I submit this certification with respect to the Second Interim Application for

Compensation and Reimbursement of Expenses for the Period from November 1, 2019 through

and including April 30, 2020 (the “Application”).

       2.      I make this certification in accordance with the Amended Guidelines for Fees and

Disbursements for Professionals in Southern District of New York Bankruptcy Cases pursuant to

General Order M-447 (Jan. 29, 2013) (the “Local Guidelines”), the Amended Order Establishing

Procedures for Monthly Compensation and Reimbursement of Expenses of Professionals, dated
19-12346-shl      Doc 289     Filed 06/04/20 Entered 06/04/20 12:57:12            Main Document
                                          Pg 57 of 57



November 25, 2009 (the “UST Guidelines”), and the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals [ECF No. 48] (the “Interim

Compensation Order,” and collectively with the Local Guidelines and UST Guidelines, the “Fee

Guidelines”).

        3.      In connection therewith, I hereby certify that:

                (a)    I have read the Application and, to the best of my knowledge, information
                and belief, formed after reasonable inquiry, the Application complies with the Fee
                Guidelines;

                (b)    To the best of my knowledge, information and belief, formed after
                reasonable inquiry, the fees and disbursements sought in the Application fall within
                the Fee Guidelines, except as specifically noted in this certification and/or in the
                Application;

                (c)    To the best of my knowledge, information and belief formed after
                reasonable inquiry, except as set forth in the Application, the fees and
                disbursements sought are billed at rates in accordance with practices customarily
                employed by Foley Hoag and generally accepted by Foley Hoag’s clients; and

                (d)    To the best of my knowledge, information and belief, formed after
                reasonable inquiry, and except as otherwise stated in the Application, in providing
                reimbursable services: Foley Hoag does not make a profit on those services; in
                charging for a particular service, Foley Hoag does not include in the amount for
                which reimbursement is sought the amortization of the cost of any investment,
                equipment or capital outlay; in seeking reimbursement for services which Foley
                Hoag justifiably purchased or contracted from a third party, Foley Hoag seeks
                reimbursement only for the amount paid by Foley Hoag to such vendors.


        4.      Pursuant to section B(3) of the Local Guidelines, I certify that the Debtor has been

provided with a copy of the Application at least fourteen (14) days before the date set by the Court

for the hearing on the Application.


Dated: June 4, 2020                                           /s/ William F. Gray, Jr.
       New York, New York                                     WILLIAM F. GRAY, JR




B5139746.8
